America’s Future Horizon Annuity Nationwide Life Insurance Company Individual Modified Single Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-9 The date of this prospectus is May 1, 2008. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2008), which contains additional information about the contracts and the variable account, including the Condensed Financial Information for the various variable account charges applicable to the contracts, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.(The Condensed Financial Information for the minimum and maximum variable account charges is available in Appendix B of this prospectus.)The table of contents for the Statement of Additional Information is on page 46.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this and other Nationwide products can be found at: www.nationwide.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the contract value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, the cost of electing the Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the credits. The following is a list of the underlying mutual funds available under the contract. American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I · American Century VP Value Fund: Class I* Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class* · VIP Growth Portfolio: Service Class · VIP High Income Portfolio: Service Class R*† · VIP Overseas Portfolio: Service Class R† Nationwide Variable Insurance Trust ("NVIT") · Federated NVIT High Income Bond Fund: Class III† · Gartmore NVIT Emerging Markets Fund: Class III† · Gartmore NVIT International Equity Fund: Class III† (formerly, Gartmore NVIT International Growth Fund: Class III) · Gartmore NVIT Worldwide Leaders Fund: Class III† · JPMorgan NVIT Balanced Fund: Class I · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I 1 · Neuberger Berman NVIT Socially Responsible Fund: Class I · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class I (formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT Growth Fund: Class I (formerly, Nationwide NVIT Growth Fund: Class I) · NVIT Health Sciences Fund: Class III† (formerly, Nationwide NVIT Global Health Sciences Fund: Class III) · NVIT Mid Cap Growth Fund: Class I (formerly, Nationwide NVIT Mid Cap Growth Fund: Class I) · NVIT Money Market Fund: Class I (formerly, Nationwide NVIT Money Market Fund: Class I) · NVIT Multi-Manager International Growth Fund: Class III† · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I ) · NVIT Multi-Manager Small Cap Value Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I ) · NVIT Multi-Manager Small Company Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Company Fund: Class I ) · NVIT Nationwide Fund: Class I · NVIT Nationwide Leaders Fund: Class III† · NVIT Technology and Communications Fund: Class III† (formerly, Nationwide NVIT Global Technology and Communications Fund: Class III) · NVIT U.S. Growth Leaders Fund: Class III† (formerly, Nationwide NVIT U.S. Growth Leaders Fund: Class III) · Van Kampen NVIT Comstock Value Fund: Class I · Van Kampen NVIT Multi Sector Bond Fund: Class I · Van Kampen NVIT Real Estate Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer MidCap Fund/VA: Non-Service Shares The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2008: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class III† Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP ContrafundÒ Portfolio: Service Class Neuberger Berman Advisers Management Trust · AMT Guardian Portfolio: I Class · AMT Partners Portfolio: I Class · AMT Socially Responsive Portfolio: I Class Van Kampen The Universal Institutional Funds, Inc. · U.S. Real Estate Portfolio: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2006: Fidelity Variable Insurance Products Fund · VIP Value Strategies Portfolio: Service Class The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2004: Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Janus Aspen Series · Global Technology Portfolio: Service II Shares† · Forty Portfolio: Service Shares · International Growth Portfolio: Service II Shares Nationwide Variable Insurance Trust · Gartmore NVIT Global Utilities Fund: Class III† · NVIT Global Financial Services Fund: Class III† (formerly, Nationwide NVIT Global Financial Services Fund: Class III) Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Opportunity Fund The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2002: Fidelity Variable Insurance Products Fund · VIP Growth Opportunities Portfolio: Service Class Van Eck Worldwide Insurance Trust · Worldwide Emerging Markets Fund: Class R† · Worldwide Hard Assets Fund: Class R† Van Kampen The Universal Institutional Funds, Inc. · Mid Cap Growth Portfolio: Class I Effective May 1, 2007, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Fidelity Variable Insurance Products Fund · VIP High Income Portfolio: Service Class* 2 Effective May 1, 2006, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: JPMorgan Series Trust II · JPMorgan Mid Cap Value Portfolio Effective May 1, 2005, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class I* Effective May 1, 2004, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: Van Eck Worldwide Insurance Trust · Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class I Effective May 1, 2003, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: Nationwide Variable Insurance Trust · Gartmore NVIT Worldwide Leaders Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Non-Service Shares Effective May 1, 2002, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class I Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class Janus Aspen Series · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares Nationwide Variable Insurance Trust · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT International Equity Fund: Class I (formerly, Gartmore NVIT International Growth Fund: Class I) · NVIT Technology and Communications Fund: Class I (formerly, Nationwide NVIT Global Technology and Communications Fund: Class I) *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-9 ("variable account") may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 3 Glossary of Special Terms Accumulation unit- An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date- The date on which annuity payments begin. Annuity commencement date- The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide’s consent. Annuity unit- An accounting unit of measure used to calculate the variable annuity payments. Contract value- The total value of all accumulation units in a contract plus any amount held in the fixed account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral fixed account. Contract year- Each year the contract is in force beginning with the date the contract is issued. ERISA- The Employee Retirement Income Security Act of 1974, as amended. FDIC – Federal Deposit Insurance Corporation. Fixed account- An investment option that is funded by the general account of Nationwide. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment Options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain period of time (or terms), if certain conditions are met.Guaranteed Term Option is referred to as Target Term Option in the state of Pennsylvania. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-only Contract- A contract purchased by a Qualified Pension, Profit-Sharing or Stock Bonus Plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account– A separate account of Nationwide funding the Guaranteed Term Options with terms of 3, 5, 7, or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide- Nationwide Life Insurance Company. Net asset value– The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plans- Retirement plans that receive favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC – Securities and Exchange Commission. SEP IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts- Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Target Term Option– Investment options that are, in all material respects, the same as Guaranteed Term Options.All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Lifetime Income Option will also mean Target Term Options (in applicable jurisdictions). Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period- The period of time commencing at the close of a Valuation date and ending at the close of the New York Stock Exchange for the next succeeding Valuation date. Variable account- Nationwide Variable Account-9, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 4 Table of Contents Page Glossary of Special Terms 4 Contract Expenses 7 Underlying Mutual Fund Annual Expenses 9 Example 10 Synopsis of the Contracts 10 Minimum Initial and Subsequent Purchase Payments Purpose of the Contract Charges and Expenses Annuity Payments Taxation Ten Day Free Look Financial Statements 12 Condensed Financial Information 12 Nationwide Life Insurance Company 13 Nationwide Investment Services Corporation 13 Investing in the Contract 13 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 16 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 18 Mortality and Expense Risk Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 19 Reduced Purchase Payment Option CDSC Options and Charges Death Benefit Options Guaranteed Minimum Income Benefit Options Extra Value Option Beneficiary Protector Option Capital Preservation Plus Option Removal of Variable Account Charges 26 Contract Ownership 27 Joint Ownership Contingent Ownership Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 28 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Transfers After Annuitization Transfer Requests Transfer Restrictions Right to Revoke 31 5 Table of Contents (continued) Page Surrender (Redemption) Prior to Annuitization 31 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 33 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 34 Contract Owner Services 34 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 36 Annuitizing the Contract 36 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Guaranteed Minimum Income Benefit Options Annuity Payment Options Death Benefits 39 Upon Death Death Benefit Payment Statements and Reports 42 Legal Proceedings 42 Table of Contents of Statement of Additional Information 46 Appendix A: Underlying Mutual Funds 47 Appendix B: Condensed Financial Information 56 Appendix C: Contract Types and Tax Information 83 6 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 7%1 Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Loan Processing Fee $252 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%4 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)5 Mortality and Expense Risk Charge 0.95% Reduced Purchase Payment Option Total Variable Account Charges (including this option only) 0.25%6 1.20% Five Year CDSC Option Total Variable Account Charges (including this option only) 0.15%7 1.10% CDSC Waiver Options (an applicant may elect one or more) Additional Withdrawal Without Charge and Disability Waiver Total Variable Account Charges (including this option only) 0.10%8 1.05% 10 Year and Disability Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.05% 1.00% Hardship Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.15% 1.10% Death Benefit Options (an applicant may elect one or two) One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option9(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.15% 1.10% One-Year Step Up Death Benefit Option10(available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.05% 1.00% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option11(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.20% 1.15% 5% Enhanced Death Benefit Option12(available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.10% 1.05% (continued on next page) 7 Recurring Contract Expenses (continued) Guaranteed Minimum Income Benefit Options (no longer available effective May 1, 2003) (an applicant could elect one or both) Guaranteed Minimum Income Benefit Option 1 Total Variable Account Charges (including this option only) 0.45% 1.40% Guaranteed Minimum Income Benefit Option 2 Total Variable Account Charges (including this option only) 0.30% 1.25% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 7 contract years will be assessed a fee of 0.45%. 0.45%13 1.40% Beneficiary Protector Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%. 0.40%14 1.35% Capital Preservation Plus Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 0.50%. 0.50%15 1.45% The next table shows the fees and expenses that a contract owner would pay if he/she elected all of the optional benefits available under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses Mortality and Expense Risk Charge (applicable to all contracts) 0.95% Reduced Purchase Payment Option 0.25% Five Year CDSC Option 0.15% Additional Withdrawal Without Charge and Disability Waiver 0.10% 10 Year and Disability Waiver (Tax Sheltered Annuities only) 0.05% Hardship Waiver (Tax Sheltered Annuities only) 0.15% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option 0.20% Guaranteed Minimum Income Benefit Option 1 0.45% Guaranteed Minimum Income Benefit Option 2 0.30% Extra Value Option 0.45% Beneficiary Protector Option 0.40% Capital Preservation Plus Option 0.50% Maximum Possible Total Variable Account Charges 3.95% 8 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2007 charged by the underlying mutual funds periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.27% 1.37% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1 Each contract year, the contract owner may withdraw without a CDSC the greater of: (1)10% of all purchase payments made to the contract (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (2)any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year.The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee.Loans are only available for contracts issued as Tax Sheltered Annuities.Loans are not available in all states.In addition, some states may not permit Nationwide to assess a loan processing fee. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is 2.25%. 5 These charges apply only to sub-account allocations.They do not apply to allocations made to the fixed account or to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 6 If this option is elected, Nationwide will lower an applicant's minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.This option is not available to contracts issued as Investment-only Contracts. 7 Range of Five Year CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 CDSC Percentage 7% 7% 6% 4% 2% 0% For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. 8If this option is elected, the applicant will receive an additional 5% CDSC-free withdrawal privilege, which also includes a disability waiver.This 5% is in addition to the standard 10% CDSC-free withdrawal privilege that applies to every contract. 9 This option may not be elected with another death benefit option. 10This option may be elected alone or along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 11This option may not be elected with another death benefit option. 12This option may be elected alone or along with One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 13Nationwide will discontinue deducting the charge associated with the Extra Value Option 7 years from the date the contract was issued.Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option. 14The Beneficiary Protector Option is available for contracts with annuitants who are age 70 or younger at the time the option is elected. 15The Capital Preservation Plus Option may only be elected at the time of application.Nationwide will discontinue deducting the charges associated with the Capital Preservation Plus Option at the end of the Guaranteed Term Option/Target Term Option that corresponds to the end of the program period elected by the contract owner. 9 Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the 7 year CDSC schedule; and · the total variable account charges associated with the most expensive combination of optional benefits (3.95%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (1.37%) 1,154 2,091 3,015 5,441 559 1,666 2,760 5,441 * 1,666 2,760 5,441 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) 1,038 1,762 2,496 4,546 443 1,337 2,241 4,546 * 1,337 2,241 4,546 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. Synopsis of the Contracts The contracts described in this prospectus are modified single purchase payment contracts.The contracts may be issued as either individual or group contracts.In those states where contracts are issued as group contracts, references throughout this prospectus to "contract(s)" will also mean "certificate(s)" and "contract owner" will mean "participant." The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities ("IRAs") with contributions rolled over or transferred from certain tax-qualified plans*; · Investment-only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); · Simple IRAs; and · Tax Sheltered Annuities with contributions rolled over or transferred from other Tax Sheltered Annuity plans*. *Contributions are not required to be rolled over or transferred if the contract owner elects the Reduced Purchase Payment Option. For more detailed information with regard to the differences in contract types, please see "Types of Contracts" in Appendix C. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $15,000 $1,000 IRA $15,000 $1,000 Investment-only $15,000 $1,000 Non-Qualified $15,000 $1,000 Roth IRA $15,000 $1,000 SEP IRA $15,000 $1,000 Simple IRA $15,000 $1,000 Tax Sheltered Annuity* $15,000 $1,000 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. If the contract owner elects the Reduced Purchase Payment Option at the time of application, minimum initial and subsequent purchase payments will be reduced accordingly. If the contract owner elects the Extra Value Option, amounts credited to the contract in excess of total purchase payments may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. 10 Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same annuitant; or · in connection with other Nationwide contracts that have different annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Charges and Expenses Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 0.95% of the daily net assets of the variable account.Nationwide assesses this charge in return for bearing certain mortality and expense risks, and for administrative expenses. Contingent Deferred Sales Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a CDSC if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. CDSC Options There are several CDSC options that are available to contract owners at the time of application.Each CDSC option has different characteristics and costs.The annual charge associated with each option is charged as a percentage of the daily net assets of the variable account.They are as follows: Option Contract Type Annual Charge Five Year CDSC Option All* 0.15% Additional Withdrawal Without Charge and Disability Waiver All 0.10% 10 Year and Disability Waiver Tax Sheltered Annuities 0.05% Hardship Waiver Tax Sheltered Annuities 0.15% *In the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Reduced Purchase Payment Option A Reduced Purchase Payment Option is available at the time of application.If the contract owner elects this option, Nationwide will reduce the minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.In return for this reduction, Nationwide will deduct an additional charge at an annualized rate of 0.25% of the daily net assets of the variable account.This option is not available for contracts issued as Investment-only Contracts. Death Benefit Options In lieu of the standard death benefit, an applicant may elect a death benefit option at the time of application, as follows: Death Benefit Options Charge* One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option1 0.15% One-Year Step Up Death Benefit Option2 0.05% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option3 0.20% 5% Enhanced Death Benefit Option4 0.10% *The charges shown are the annualized rates charged as a percentage of the daily net assets of the variable account. 1The One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 2The One-Year Step Up Death Benefit Option is only available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. 3The Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 4The 5% Enhanced Death Benefit Option is only available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. For more information about the standard and optional death benefits, please see the "Death Benefit Calculations" provision. 11 Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, two Guaranteed Minimum Income Benefit options were available at the time of application.If the contract owner elected one or both of the Guaranteed Minimum Income Benefit options, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the daily net assets of the variable account, depending on the option(s) chosen (see "Guaranteed Minimum Income Benefit Options"). Extra Value Option An Extra Value Option is available under the contract at the time of application.If the contract owner elects the Extra Value Option on the application, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.In exchange, Nationwide will deduct an additional charge at an annualized rate of 0.45% of the daily net assets of the variable account.Nationwide will discontinue deducting this charge seven years from the date the contract was issued.Additionally, allocations made to the fixed account or to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.Once the Extra Value Option is elected, it may not be revoked (see "Extra Value Option"). Beneficiary Protector Option A Beneficiary Protector Option is available for contracts with annuitantswho are age 70 or younger at the time the option is elected.If the contract owner of an eligible contract elects the Beneficiary Protector Option, Nationwide will deduct an additional charge at an annualized rate of 0.40% of the daily net assets of the variable account.Additionally, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account will be lowered by 0.40% due to the assessment of this charge.See "Beneficiary Protector Option." Capital Preservation Plus Option The Capital Preservation Plus Option may only be elected at the time of application.If the contract owner or applicant elects the Capital Preservation Plus Option, Nationwide will deduct an additional charge at an annualized rate not to exceed 0.50% of the daily net assets of the variable account.Additionally, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of not more than 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options/Target Term Options will be lowered due to the assessment of this charge. Charges for Optional Benefits Except for the charge assessed for the Extra Value Option, upon annuitization of the contract, any amounts assessed for any optional benefits elected will be waived and only those charges applicable to the base contract will be assessed.For contracts with the Extra Value Option, the charge for that option will be assessed for seven years from the date the contract was issued, whether the contract annuitized during that period or not. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization (see "Annuity Payment Options").Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see "Federal Tax Considerations" and "Premium Taxes"). Ten Day Free Look Under state insurance laws, you have the right, during a limited period of time, to examine your contract and decide if you want to keep it or cancel it. This right is referred to as your “free look” right. The length of this time period depends on the law of your state, and may vary depending on whether your purchase is replacing another annuity contract you own. Check your contract for more details about the free look right in your state. See “Right to Revoke” later in this prospectus for more information. Financial Statements Financial statements for the variable account and consolidated financial statements for Nationwide Life Insurance Company are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to Appendix B for information regarding the minimum and maximum class of accumulation unit values.All classes of accumulation unit values may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. 12 Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215.NISC is a wholly owned subsidiary of Nationwide. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-9 is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on May 22, 1997, pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual funds based on contract owner instructions. Contract owners receive underlying mutual fund prospectuses when they make their initial sub-account allocations and any time they change those allocations. Contract owners can obtain prospectuses for underlying funds at any other time by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds listed above are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the variable account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net asset value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the variable account and one or more of the other separate accounts in which these underlying mutual funds participate. 13 Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the variable account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: (1) shares of a current underlying mutual fund are no longer available for investment; or (2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected contract owners will be notified in the event there is a substitution, elimination or combination of shares. In February 2008, Nationwide filed an application with the SEC for an order permitting it to substitute assets allocated to certain underlying mutual funds into other underlying mutual funds available under the contract that have similar investment objectives and strategies.If and when Nationwide receives SEC approval for these substitutions, affected contract owners will be notified in advance of the specific details relating to the substitutions and will be given an opportunity to make alternate investment allocations. Deregistration of the Separate Account Nationwide may deregister Nationwide Variable Account-9 under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All contract owners will be notified in the event Nationwide deregisters Variable Account-9. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations:three (3), five (5), seven (7) or ten (10) years.Note:The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10-year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate. The guaranteed interest rate will be credited to amounts allocated to the Guaranteed Term Option(s) unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment.A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information.Contract owners can obtain a GTO prospectus, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. For contract owners that elect the Extra Value Option, allocations made to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. For contract owners that elect the Beneficiary Protector Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.40%.Consequently, any guaranteed rate of return for assets in the Guaranteed Term Options will be lowered by 0.40% due to the assessment of this charge. For contract owners that elect the Capital Preservation Plus Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options will be lowered by 0.50% due to the assessment of this charge. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the annuitization date.In addition, Guaranteed Term Options are not available for use with asset rebalancing, dollar cost averaging, or systematic withdrawals. Guaranteed Term Options may not be available in every state. Target Term Options Due to certain state requirements, in some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.Target Term Options are not available separate from the Capital Preservation Plus Option. For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term 14 Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered identically, the result to the investor is the same. All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Option will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. The Fixed Account The fixed account is an investment option that is funded by assets of Nationwide’s general account.The general account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations.The general account is not subject to the same laws as the variable account and the SEC has not reviewed material in this prospectus relating to the fixed account. Purchase payments will be allocated to the fixed account by election of the contract owner.Nationwide reserves the right to limit or refuse purchase payments and/or transfers allocated to the fixed account at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.The investment income earned by the fixed account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of fixed account allocations: · New Money Rate– The rate credited on the fixed account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate– Allocations transferred from any of the underlying investment options in the variable account to the fixed account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the variable account to the fixed account. · Renewal Rate– The rate available for maturing fixed account allocations that are entering a new guarantee period.The contract owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the contract owner’s fixed account matures. At that time, the contract owner will have an opportunity to leave the money in the fixed account and receive the Renewal Rate or the contract owner can move the money to any of the other underlying mutual fund options. · Dollar Cost Averaging Rate– From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a dollar cost averaging program. All of these rates are subject to change on a daily basis; however, once applied to the fixed account, the interest rates are guaranteed until the end of the calendar quarter during which the12 month anniversary of the fixed account allocation occurs.If contract value is allocated to the fixed account and the contract owner subsequently elects the Capital Preservation Plus Option, the current fixed account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the fixed account, the allocation will be credited interest at the then current Renewal Rate and a new fixed account interest rate guarantee period will begin. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law. Any interest in excess of the minimum interest rate required by applicable state law will be credited to fixed account allocations at Nationwide’s sole discretion.The contract owner assumes the risk that interest credited to fixed account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the fixed account contract value will not be less than the amount of the purchase payments allocated to the fixed account, plus interest credited as described above, less any surrenders and any applicable charges including CDSC. Charges Assessed for Certain Contract Options All guaranteed interest rates credited to the fixed account will be determined as described above.Based on the criteria listed above, it is possible for a contract with various optional benefits to receive the same guaranteed rate of interest as a contract with no optional benefits.However, for contract owners that elect the Extra Value Option and/or the Beneficiary Protector Option, a charge for each option is assessed to assets in the Fixed Account.Consequently, even though the guaranteed interest rate credited does not change, the charge assessed for the optional benefit will result in investment returns lower than the interest rate credited, as specified below. For contract owners that elect the Extra Value Option, payments or transfers made to the fixed account will, for the first seven contract years, be assessed a fee of 0.45%. Consequently, any guaranteed interest rate of return for assets in the fixed account will be lowered by 0.45% due to the assessment of this charge. 15 For contract owners that elect, or have elected, the Beneficiary Protector Option, payments or transfers made to the fixed account will be assessed a fee of 0.40%.Consequently, any guaranteed interest rate of return for assets in the fixed account will be lowered by 0.40% due to the assessment of this charge. Although there is a fee assessed to the assets in the fixed account for contract options listed above, Nationwide guarantees that the guaranteed interest rate credited to any assets in the fixed account will never be less than the minimum interest rate required by applicable state law for any given year. The Contract in General Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages – costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs.Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. If Nationwide discovers that the risk it intended to assume in issuing the contract has been altered by any of the following, then Nationwide reserves the right to take any action it deems necessary to mitigate or eliminate the altered risk including, but not limited to, rescinding the contract and returning the contract value (less any market value adjustment): · Information provided by the contract owner(s) is materially false, misleading, incomplete or otherwise deficient; · The contract is being used with other contracts issued by Nationwide to cover a single life (the cumulative total of all purchase payments under the contract on the life of any one annuitant cannot exceed $1,000,000 without Nationwide's prior consent); · When a series of Nationwide contracts with different annuitants have the same unitary control or ownership; · The contract is being used by an institutional investor. Failure by Nationwide to detect, mitigate or eliminate such altered risk(s) does not act as a waiver of Nationwide’s rights and does not stop Nationwide from asserting its rights at any future date. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities.If this contract is purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later contract years as they are in early contract years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 6.5% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The variable account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The variable account (and not the contract owners) is the underlying mutual fund shareholder.When the variable account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would 16 normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with sub-account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2007, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.65% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early contract years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later contract years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the annuity contract to applicable federal or state law.No 17 modification will affect the method by which the Contract Values are determined. Standard Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the variable account.This amount is computed on a daily basis and is equal to an annualized rate of 0.95% of the daily net assets of the variable account. The Mortality Risk Charge compensates Nationwide for guaranteeing the annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population.The Mortality Risk Charge also compensates Nationwide for risks assumed in connection with the standard death benefit, but only partially compensates Nationwide in connection with the optional death benefits, for which there are separate charges. The Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Contingent Deferred Sales Charge No sales charge deduction is made from the purchase payments when amounts are deposited into the contracts.However, if any part of the contract is surrendered, Nationwide will deduct a CDSC. The CDSC will not exceed 7% of purchase payments surrendered. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments surrendered. For purposes of calculating the CDSC, surrenders are considered to come first from the oldest purchase payment made to the contract, then the next oldest purchase payment, and so forth.Earnings are not subject to the CDSC, but may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 5% 4 4% 5 3% 6 2% 7 0% The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide’s general assets, which may indirectly include portions of the variable account charges, since Nationwide may generate a profit from these charges. All or a portion of any withdrawal may be subject to federal income taxes.Contract owners taking withdrawals before age 59½ may be subject to a 10% penalty tax. Waiver of Contingent Deferred Sales Charge Each contract year, the contract owner may withdraw without a CDSC the greater of: (a) 10% of all purchase payments (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (b) any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This CDSC-free privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year. In addition, no CDSC will be deducted: (1) upon the annuitization of contracts which have been in force for at least two years; (2) upon payment of a death benefit; (3) from any values which have been held under a contract for at least 7 years (5 years if the 5 year CDSC is elected); or (4) if the contract owner elected an optional death benefit (not the standard death benefit) and the conditions described in the "Long-Term Care/Nursing Home Waiver Option" section of the "Death Benefit Calculation" provision are met. No CDSC applies to transfers among sub-accounts or between or among the Guaranteed Term Options, the fixed account, or the variable account. A contract held by a Charitable Remainder Trust (within the meaning of Internal Revenue Code Section 664) may withdraw CDSC-free the greater of (a) or (b), where: (a) is the amount which would otherwise be available for withdrawal without a CDSC; and (b) is the difference between the total purchase payments made to the contract as of the date of the withdrawal (reduced by previous withdrawals) and the contract value at the close of the day prior to the date of the withdrawal. The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading.If this contract is exchanged as part of an exchange offer, the exchange will be made on the basis of the relative Net asset values of the exchanged contract.Furthermore, no CDSC will be assessed 18 on the exchanged assets and Nationwide will "tack" the contract’s CDSC schedule onto the new contract.This means that the CDSC schedule will not start anew on the exchanged assets in the new contract; rather, the CDSC schedule from the exchanged contract will be applied to the exchanged assets both in terms of percentages and the number of completed contract years.This enables the contract owner to exchange into the new contract without having to start a new CDSC schedule on exchanged assets.However, if subsequent purchase payments are made to the new contract, they will be subject to any applicable CDSC schedule that is part of the new contract. Premium Taxes Nationwide will charge against the contract value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5.0%.This range is subject to change.The method used to assess premium tax will be determined by Nationwide at its sole discretion in compliance with state law. If applicable, Nationwide will deduct premium taxes from the contract either at: (1) the time the contract is surrendered; (2) annuitization; or (3) such earlier date as Nationwide becomes subject to premium taxes. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of allocation to the sub-account. Short-term trading fees are intended to compensate the underlying mutual fund (and contract owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of contract owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those sub-accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Underlying Mutual Fund Annual Expenses" earlier in this prospectus. If a short-term trading fee is assessed, the underlying mutual fund will charge the variable account 1% of the amount determined to be engaged in short-term trading.The variable account will then pass the short-term trading fee on to the specific contract owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that contract owner’s sub-account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the variable account. When multiple purchase payments (or exchanges) are made to a sub-account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract loans or surrenders, including CDSC-free withdrawals; · transfers made upon annuitization of the contract; · surrenders of annuity units to make annuity payments; or · surrenders of accumulation units to pay a death benefit. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges and Deductions For an additional charge, the following optional benefits are available to contract owners.Not all optional benefits are available in every state.Unless otherwise indicated: (1) optional benefits must be elected at the time of application; (2) optional benefits, once elected, may not be terminated; and (3) the charges associated with the optional benefits will be assessed until annuitization. Reduced Purchase Payment Option If the contract owner chooses the Reduced Purchase Payment Option, Nationwide will deduct an additional charge equal to an annualized rate of 0.25% of the daily net assets of the variable account.In return, the minimum initial purchase 19 payment for that contract will be $1,000 and minimum subsequent purchase payment will be $25.This option is not available for Investment-only Contracts.Nationwide may realize a profit from the charge assessed for this option. The contract owner may elect to terminate this option if, throughout a period of at least two years and continuing until such election, the total of all purchase payments, less surrenders is maintained at $25,000 or more. The election to terminate the option must be submitted in writing on a form provided by Nationwide.Termination of the rider will occur as of the date on the election form, and the charge for this option will no longer be assessed.Subsequent purchase payments, if any, will be subject to the terms of the contract and must be at least $1,000. CDSC Options and Charges Five Year CDSC Option For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner may choose the Five Year CDSC Option. The Five Year CDSC Option applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 4% 4 2% 5 0% Under this option, CDSC will not exceed 7% of purchase payments surrendered. For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Nationwide may realize a profit from the charge assessed for this option. Additional Withdrawal without Charge and Disability Waiver Each contract has a standard 10% CDSC-free withdrawal privilege each year.For an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account, the contract owner can withdraw an additional 5% of total purchase payments each year without incurring a CDSC.This would allow the contract owner to withdraw a total of 15% of the total of all purchase payments each year free of CDSC.Like the standard 10% CDSC-free privilege, this additional withdrawal benefit is non-cumulative. This option also contains a disability waiver.Nationwide will waive CDSC if a contract owner (or annuitant if the contract is owned by a non-natural owner) is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. 10 Year and Disability Waiver For an additional charge at an annualized rate of 0.05% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the 10 Year and Disability Waiver.Under this option, Nationwide will waive CDSC if two conditions are met: (1) the contract owner has been the owner of the contract for 10 years; and (2) the contract owner has made regular payroll deferrals during the entire contract year for at least 5 of those 10 years. This option also contains a disability waiver.Nationwide will waive CDSC if the contract owner is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Hardship Waiver For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the Hardship Waiver.Under this option, Nationwide will waive CDSC if the contract owner experiences a hardship (as defined for purposes of Internal Revenue Code Section (401(k)).The contract owner may be required to provide proof of hardship. If this waiver becomes effective, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Death Benefit Options The following death benefit options are available with the contracts.Not all of the death benefit options may be available in every state.Nationwide may realize a profit from the charges assessed for these options. For more information about the standard and optional death benefits, please see the "Death Benefit Payment" provision. One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed the "Death Benefit Payment" provision. One-Year Step Up Death Benefit Option Until state approval is received for the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the One- 20 Year Step Up Death Benefit Option for an additional charge at an annualized rate of 0.05% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the 5% Enhanced Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.20% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed in the "Death Benefit Payment" provision. 5% Enhanced Death BenefitOption Until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the 5% Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the One-Year Step Up Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, the contract owner could have purchased one or both of the Guaranteed Minimum Income Benefit Options at the time of application.If elected, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the daily net assets of the variable account, depending on the options chosen.Nationwide may realize a profit from the charges assessed for these options. Guaranteed Minimum Income Benefit options provide for a minimum guaranteed value that may replace the contract value as the amount to be annuitized under certain circumstances.A Guaranteed Minimum Income Benefit may afford protection against unfavorable investment performance. Extra Value Option Applicants should be aware of the following prior to electing the Extra Value Option: (1) Nationwide may make a profit from the Extra Value Option charge. (2) Because the Extra Value Option charge will be assessed against the entire contract value for the first 7 contract years, contract owners who anticipate making additional purchase payments after the first contract year (which will not receive the bonus credit but will be assessed the Extra Value Option charge) should carefully examine the Extra Value Option and consult their financial adviser regarding its desirability. (3) Nationwide may take back or "recapture" all or part of the amount credited under the Extra Value Option in the event of early surrenders, including revocation of the contract during the contractual free-look period. (4) If the market declines during the period that the bonus credits are subject to recapture, the amount subject to recapture could decrease the amount of contract available for surrender. (5) The cost of the Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. (6) Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits. For an additional charge at an annualized rate of 0.45% of the daily net assets of the variable account, the contract owner can purchase an Extra Value Option at the time of application.Nationwide may reduce this charge. Allocations made to the fixed account or to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. In exchange, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.This credit is funded from Nationwide’s general account.The amount credited will be allocated among the sub-accounts, the fixed account, and/or the Guaranteed Term Options in the same proportion that the purchase payment is allocated to the contract. The option of electing the Extra Value Option allows prospective contract owners to choose between two different variable account charge structures for the first seven years of the contract. If the credit is elected and no additional contract options are elected, the total variable account charges under the contract will be an annualized rate of 1.40% of the daily net assets of 21 the variable account for the first seven years of the contract.If the Extra Value Option is not elected, total variable account charges will be an annualized rate of 0.95% (assuming no other contract options are elected) of the daily net assets of the variable account for the first seven years of the contract and thereafter. Under these circumstances, the decision to elect or decline the Extra Value Option will depend primarily on whether the prospective contract owner believes it is more advantageous to have: (a) a 1.40% variable account charge for the first seven years of the contract, plus the Extra Value Option credit; or (b) a 0.95% variable account charge for the first seven years of the contract, without the Extra Value Option credit. The following table demonstrates hypothetical rates of return for contracts with the Extra Value Option and no other optional benefits (total variable account charges of 1.40%) and contracts with no additional contract options (total variable account charges of 0.95%).The figures are based upon: (a) a $100,000 initial purchase payment with no additional purchase payments; (b) the deduction of variable account charges at an annualized rate of 0.95% (base contract) and 1.40% (contract with only the Extra Value Option) of the daily net assets of the variable account; and (c) an assumed annual rate of return before charges of7.75% for all years for a period of 10 years. 7.75% Rate of Return Contract Year Base Contract (0.95% total asset charges) Contract With Extra Value Option (1.40% total asset charges) 1 $106,727 $109,465 2 $113,906 $116,336 3 $121,568 $123,638 4 $129,745 $131,399 5 $138,472 $139,647 6 $147,787 $148,412 7 $157,728 $157,728 8 $168,337 $168,337 9 $179,661 $179,661 10 $191,746 $191,746 Generally, the higher the rate of return, the more advantageous the Extra Value Option becomes and vice versa.The table above assumes no additional purchase payments are made to the contract after the first contract anniversary.If subsequent purchase payments are made to the contract after the first contract anniversary (assuming a rate of return of 7.75%) the number of contract years needed to "break-even" increases in direct correlation with the amount of subsequent purchase payments made to the contract after the first contract anniversary. Amounts credited to the contract in connection with the Extra Value Option may be recaptured if: (a) the contract owner elects to surrender the contract pursuant to the contractual free-look provisions; or (b) withdrawals that are subject to a CDSC are taken before the end of the seventh contract year. If the contract is surrendered pursuant to the contractual free-look, Nationwide will recapture the full credited amount.In certain states that require the return of purchase payments and for all contracts issued as Individual Retirement Annuities, upon the exercise of the contractual free look, the full amount will be recaptured, but under no circumstances will the amount returned be less than purchase payments made to the contracts. After the free look period and before the seventh contract anniversary, any amounts withdrawn from the contract that are subject to a CDSC subjects a part of the amount credited to recapture.For example, if a contract owner withdraws 13% of purchase payments made within the first contract year, 3% of the amount credited will be recaptured by Nationwide, since the contract owner may withdraw only 10% of purchase payments without a CDSC.This means that the percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC.The amount recaptured will be taken from the sub-accounts, the fixed account and/or the Guaranteed Term Options in the same proportion as allocated by the contract owner at the time of the withdrawal. No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization or to meet minimum distribution requirements under the Internal Revenue Code. In addition, no recapture will take place after the seventh contract year. After the end of the first seven contract years, the 0.45% charge for the Extra Value Option will no longer be assessed and the amount credited will be fully vested. New York Recapture Provisions For contracts issued in the State of New York, after the free look period and before the seventh contract anniversary, amounts credited under the contract may be recaptured whenever withdrawals are made that are subject to a CDSC in accordance with the following schedule: Contract Years (Extra Value Amount) Percentage of First Year Purchase Payments 1 and 2 3% 3,4 and 5 2% 6 and 7 1% After year 7 0% The percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC. The amount recaptured will be taken from the sub-accounts and the fixed account in the same proportion as allocated by the contract owner at the time of the withdrawal. 22 No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization, or to meet minimum distribution requirements under the Internal Revenue Code.In addition, no recapture will take place after the seventh contract year. Beneficiary Protector Option For an additional charge at an annualized rate of 0.40% of the daily net assets of the variable account, the contract owner may purchase a Beneficiary Protector Option.Allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Nationwide will also stop assessing this charge once the contract is annuitized.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account will be lowered by 0.40% due to the assessment of this charge.Nationwide may realize a profit from the charge assessed for this option. The Beneficiary Protector Option provides that upon the death of the annuitant, in addition to any death benefit payable, Nationwide will credit an additional amount to the contract.If the Beneficiary Protector Option is elected with a contract that also has spouses designated as annuitant and co-annuitant, the term annuitant shall mean the person designated as the annuitant on the application; the person designated as the co-annuitant does not have any rights under this benefit unless the co-annuitant is also the beneficiary. The Beneficiary Protector Option is credited to the contract upon the death of the annuitant.Upon the death of the annuitant, and after the Beneficiary Protector Option is credited to the contract, the beneficiary(ies) may: (a) terminate the contract; or (b) continue the contract in accordance with the "Required Distributions" section in Appendix C. Once the credit is applied to the contract, the 0.40% charge for the credit will no longer be assessed. The Beneficiary Protector Option is only available for contracts with annuitants who are age 70 or younger at the time of election. How Credits to the Contract are Calculated If the Beneficiary Protector Option was elected at the time of application AND the annuitant dies prior to the first contract anniversary after the annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings Adjusted Earnings (a) – (b) – (c); where: a the contract value on the date the death benefit is calculated and prior to any death benefit calculation; b purchase payments, proportionately adjusted for withdrawals; and c any adjustment for a death benefit previously credited, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the contract value was reduced on the date(s) of the partial withdrawal(s). If the Beneficiary Protector Option was elected at any time after the contract issue date AND the annuitant dies prior to the first contract anniversary after the annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings from the Date the Option is Elected Adjusted Earnings from the Date the Option is Elected (a) – (b) – (c) – (d), where: a contract value on the date the death benefit is calculated and prior to any death benefit calculation; b the contract value on the date the option is elected, proportionately adjusted for withdrawals; c purchase payments made after the option is elected, proportionately adjusted for withdrawals; d any adjustment for a death benefit previously credited to the contract after the rider is elected, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the contract value was reduced on the date(s) of the partial withdrawal(s). If no benefits have been paid under this option by the first contract anniversary following the annuitant’s 85th birthday, then: (a) Nationwide will credit an amount equal to 4% of the contract value on the contract anniversary to the contract; (b) the benefit will terminate and will no longer be in effect; and (c) the charge for the benefit will be eliminated, reducing charges by 0.40%. How Amounts Are Credited Any amounts credited to the contract pursuant to this option will be allocated among the sub-accounts of the variable account, the fixed account and the GTOs in the same proportion as each purchase payment is allocated to the contract on the date the credit is applied. Capital Preservation Plus Option The Capital Preservation Plus Option provides a "return of principal" guarantee over an elected period of time (3, 5, 7, or 10 years the "program period").Contract value at the end of the program period will be no less than contract value at the beginning of the period, regardless of market performance.Note, however, that surrenders or contract charges that are deducted from the contract after this option is elected will reduce the value of the guarantee proportionally. 23 The guarantee is conditioned upon the allocation of contract value between two investment components: (1) A Guaranteed Term Option corresponding to the length of the elected program period; and (2) Non-Guaranteed Term Option allocations, which consist of the fixed account and certain underlying mutual funds (3) that are available under the program.This investment component is allocated according to contract owner instructions. If contract value is allocated to the fixed account and the contract owner subsequently elects the Capital Preservation Plus Option, the current fixed account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the fixed account, the allocation will be credited interest at the then current Renewal Rate and a new fixed account interest rate guarantee period will begin. In some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered identically, the result to the investor is the same.All references to Guaranteed Term Options in this "Capital Preservation Plus Option" provision will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. When the Capital Preservation Plus Option is elected, Nationwide will specify the percentage of the contract value that must be allocated to each of these two general components.Generally, when interest rates are higher, a greater portion of the contract value will be made available for allocation among underlying mutual funds; when interest rates are lower, lesser portions may be made available for allocation among underlying mutual funds.Also, longer program periods will typically permit greater allocations to the underlying mutual funds.Other general economic factors and market conditions may affect these determinations as well. Charges The Capital Preservation Plus Option is provided for an additional charge at an annualized rate not to exceed 0.50% of the daily net assets of the variable account.This charge will be assessed against the Guaranteed Term Options through a reduction in credited interest rates (not to exceed 0.50%).Nationwide may realize a profit from the charge assessed for this option. All charges associated with the Capital Preservation Plus Option will remain the same for the duration of the program period.When the program period ends or an elected Capital Preservation Plus Option is terminated, the charges associated with the option will no longer be assessed. The Advantage of Capital Preservation Plus Without electing the option, contract owners may be able to approximate (without replicating) the benefits of the Capital Preservation Plus Option.To do this, contract owners would have to determine how much of their contract value would need to be allocated to a Guaranteed Term Option so that the amount at maturity (principal plus interest attributable to the Guaranteed Term Option allocation) would approximate the original total investment.The balance of the contract value would be available to be allocated among underlying funds or the fixed account.This represents an investment allocation strategy aimed at capital preservation. Election of the Capital Preservation Plus Option, however, generally permits a higher percentage of the contract value to be allocated outside of the Guaranteed Term Options among underlying mutual funds and/or the fixed account.This provides contract owners with a greater opportunity to benefit from market appreciation that is reflected in the underlying mutual fund performance, while preserving the return of principal guarantee. Availability The Capital Preservation Plus Option may only be elected at the time of application. Conditions Associated with the Capital Preservation Plus Option A contract owner with an outstanding loan may not elect the Capital Preservation Plus Option. During the program period, the following conditions apply: · If surrenders or contract charges are deducted from the contract subsequent to electing this option, the value of the guarantee will be reduced proportionally. · Only one Capital Preservation Plus Option program may be in effect at any given time. · No new purchase payments may be applied to the contract. · Enhanced Rate Dollar Cost Averaging is not available as a contract owner service. · Nationwide will not permit loans to be taken from the contract. · No optional benefit that assesses a charge to the Guaranteed Term Options may be added to the contract. · If Capital Preservation Plus is elected when the contract is purchased, any contract value allocated to the fixed account when the contract is purchased will receive the New Money Rate. · If Capital Preservation Plus is elected after the contract is purchased, any contract value allocated to the fixed account will begin a new fixed account guaranteed period and will receive the current Renewal Rate. 24 · If, while the Capital Preservation Plus Option is elected, the annuitant dies and the annuitant's spouse elects to continue the contract, the option will remain in effect and will continue until the end of the original program period. · If the contract is annuitized, surrendered or liquidated for any reason prior to the end of the program period, all guarantees are terminated.A market value adjustment may apply to amounts transferred from a Guaranteed Term Option due to annuitization.A market value adjustment may apply to amounts surrendered or liquidated from a Guaranteed Term Option and the surrender will be subject to the CDSC provisions of the contract. After the end of the program period, or after termination of the option, the above conditions will no longer apply. Investments During the Program Period When the option is elected and after Nationwide receives all required information, Nationwide will declare the amount of the contract value that is available for allocation to the fixed account and/or the available underlying mutual funds.The remainder of the contract value must be allocated to a Guaranteed Term Option, the length of which corresponds to the length of the program period elected by the contract owner. Nationwide makes only certain underlying mutual funds available when a contract owner elects the Capital Preservation Plus Option.Nationwide selected the available underlying mutual funds on the basis of certain risk factors associated with the underlying mutual fund's investment objective.The underlying mutual funds not made available in conjunction with the Capital Preservation Plus Option were excluded on the basis of similar risk considerations. The fixed account and only the following underlying mutual funds are available when the Capital Preservation Plus Option is elected: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I · American Century VP Value Fund: Class I Dreyfus · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class · VIP Growth Portfolio: Service Class Nationwide Variable Insurance Trust (“NVIT”) ·J.P. Morgan NVIT Balanced Fund: Class I · Nationwide NVIT Government Bond Fund: Class I · Nationwide NVIT Growth Fund: Class I · Nationwide NVIT Mid Cap Growth Fund: Class I · Nationwide NVIT Money Market Fund: Class I · Nationwide NVIT U.S. Growth Leaders Fund: Class III · NVIT Mid Cap Index Fund: Class I · NVIT Nationwide Fund: Class I · NVIT Nationwide Leaders Fund: Class III · Van Kampen NVIT Comstock Value Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Main Street® Fund/VA: Non-Service Shares · Oppenheimer MidCap Fund/VA: Non-Service Shares In addition to the above underlying mutual funds, the following underlying mutual funds are available only to contracts issued prior to May 1, 2008: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund II · VIP ContrafundÒ Portfolio: Service Class Neuberger Berman Advisers Management Trust · AMT Guardian Portfolio: I Class · AMT Partners Portfolio: I Class · AMT Socially Responsive Portfolio:I Class In addition to the above underlying mutual funds, the following underlying mutual fund is available only to contracts issued prior to May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I In addition to the above underlying mutual funds, the following underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2006: Fidelity Variable Insurance Products Fund · VIP Value Strategies Portfolio: Service Class In addition to the above underlying mutual funds, the following underlying mutual funds are available only to contracts issued prior to May 1, 2004: Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class Janus Aspen Series · Forty Portfolio: Service Shares In addition to the above underlying mutual funds, the following underlying mutual funds are available only to contracts issued prior to May 1, 2002: Fidelity Variable Insurance Products Fund III · VIP Growth Opportunities Portfolio: Service Class Van Kampen The Universal Institutional Funds, Inc. · Mid Cap Growth Portfolio: Class I Election of the Capital Preservation Plus Option will not be effective unless and until Nationwide receives sub-account allocation instructions based on the preceding list of available underlying mutual funds.Allocations to underlying mutual funds other than those listed above are not permitted during the program period. 25 Nationwide reserves the right to modify the list of available underlying mutual funds upon written notice to contract owners.If an underlying mutual fund is deleted from the list of available underlying mutual funds, such deletion will not affect Capital Preservation Plus Option programs already in effect. Surrenders During the Program Period If, during the program period, the contract owner takes a surrender, Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request, unless Nationwide is instructed otherwise.Surrenders may not be taken exclusively from the Guaranteed Term Option.In conjunction with the surrender, the value of the guarantee will be adjusted proportionally.A market value adjustment may apply to amounts surrendered from Guaranteed Term Options and the surrender will be subject to the CDSC provisions of the contract. Transfers During the Program Period Transfers to and from the Guaranteed Term Option are not permitted during the program period. Transfers between the fixed account and the variable account, and among sub-accounts are subject to the terms and conditions in the "Transfers Prior to Annuitization" provision.During the program period, transfers to underlying mutual funds that are not included in the Capital Preservation Plus Option program are not permitted. Terminating the Capital Preservation Plus Option Once elected, the Capital Preservation Plus Option cannot be revoked, except as provided below. If the contract owner elected a program period matching a 7-year Guaranteed Term Option, upon reaching the 5th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 5th anniversary. If the contract owner elected a program period matching a 10-year Guaranteed Term Option, upon reaching the 7th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 7th anniversary. If the contract owner terminates the Capital Preservation Plus Option as described above, the charges associated with the option will no longer be assessed, all guarantees associated with the option will terminate, the contract's investment allocations will remain the same as when the program was in effect (unless Nationwide is instructed otherwise), and all conditions associated with the Capital Preservation Plus Option are removed. Fulfilling the Return of Principal Guarantee At the end of the program period, if the contract value is less than the guaranteed amount, Nationwide will credit an amount to the contract so that the contract value equals the guaranteed amount.Amounts credited under this option are considered, for purposes of other benefits under this contract, earnings, not purchase payments.If the contract owner does not elect to begin a new Capital Preservation Plus Option program, the amount previously allocated to the Guaranteed Term Option and any amounts credited under the guarantee will be allocated to the money market sub-account. Election of a New Capital Preservation Plus Option At the end of any program period or after terminating a Capital Preservation Plus Option, the contract owner may elect to participate in a new Capital Preservation Plus Option program at the charges, rates and allocation percentages in effect at that point in time.If the contract owner elects to participate in a new program, such election and complete instructions must be received by Nationwide within 60 days after the end of the preceding program period or within 60 days of the program termination, whichever is applicable. Taxation of Surrenders under the CPP Lifetime Income Option Although the tax treatment is not clear, when the contract owner takes a surrender from the contract before the annuitization date, Nationwide will treat the following amount of the surrender as a taxable distribution: the excess of the greater of (a) the contract value immediately before the surrender; or (b) the guaranteed benefit amount immediately before the surrender; over the remaining investment in the contract.In certain circumstances, this treatment could result in the contract value being less than the investment in the contract after the surrender.A subsequent surrender under such circumstances could result in a loss that may be deductible.Please consult a qualified tax advisor. Removal of Variable Account Charges For certain optional benefits, a charge is assessed only for a specified period of time.To remove a variable account charge at the end of the specified charge period, Nationwide systematically re-rates the contract.This re-rating results in lower contract charges, but no change in contract value or any other contractual benefit. Re-rating involves two steps: the adjustment of contract expenses and the adjustment of the number of units in the contract. The first step, the adjustment of contract expenses, involves removing the charge from the unit value calculation.For example, on a contract where the only optional benefit elected is the Extra Value Option, the variable account value will be calculated using unit values with variable account charges of 1.40% for the first 7 contract years.At the end of that period, the contract will be re-rated, and the 0.45% charge associated with the Extra Value Option will be removed.From that point on, the variable account value will be calculated using the unit values with variable account charges at 0.95%.Thus, the Extra Value Option charge is no longer included in the daily sub-account valuation for the contract. The second step of the re-rating process, the adjustment of the number of units in the contract, is necessary in order to keep 26 the re-rating process from altering the contract value.Generally, for any given sub-account, the higher the variable account charges, the lower the unit value, and vice versa.For example, sub-account X with charges of 1.40% will have a lower unit value than sub-account X with charges of 0.95% (higher expenses result in lower unit values).When, upon re-rating, the unit values used in calculating variable account value are dropped from the higher expense level to the lower expense level, the higher unit values will cause an incidental increase in the contract value.In order to avoid this incidental increase, Nationwide adjusts the number of units in the contract down so that the contract value after the re-rating is the same as the contract value before the re-rating. Contract Ownership The contract owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the annuitization date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. A change in contract ownership must be submitted in writing and recorded at Nationwide’s home office.Once recorded, the change will be effective as of the date signed.However, the change will not affect any payments made or actions taken by Nationwide before the change was recorded.No change will be effective unless and until it is received and recorded at Nationwide’s home office.The contract owner may also request a change in the annuitant, contingent annuitant, contingent owner, beneficiary, or contingent beneficiary before the annuitization date.These changes must be: · on a Nationwide form; · signed by the contract owner; and · received at Nationwide’s home office before the annuitization date. Nationwide may reject changes to the parties named in the contract if the risk originally assumed by Nationwide in issuing the contract is materially altered.The risk originally assumed by Nationwide may have been materially altered if: information provided by the contract owner is materially false, misleading or incomplete; if the result of the change is to transfer rights or benefits to an institutional investor; the change results in the same owner attempting to use a series of Nationwide contracts and name different annuitants; or when the change results in the contract being used along with other Nationwide contracts to cover a single life.Should Nationwide discover that the changes are being used for such purposes, Nationwide may rescind the contract and return the contract value, less any market value adjustment. Nationwide must review and approve any change requests.If the contract owner is not a natural person and there is a change of the annuitant, distributions will be made as if the contract owner died at the time of the change. On the annuitization date, the annuitant will become the contract owner, unless the contract owner is a Charitable Remainder Trust. Joint Ownership Joint owners each own an undivided interest in the contract. Contract owners can name a joint owner at any time before annuitization subject to the following conditions: · joint owners can only be named for Non-Qualified Contracts; · joint owners must be spouses at the time joint ownership is requested, unlessstate law requires Nationwide to allow non-spousal joint owners; · the exercise of any ownership right in the contract will generally require a written request signed by both joint owners; · an election in writing signed by both contract owners must be made to authorize Nationwide to allow the exercise of ownership rights independently by either joint owner; and · Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. Contingent Ownership The contingent owner is entitled to certain benefits under the contract if a contract owner who is not the annuitant dies before the annuitization date, and there is no surviving joint owner. The contract owner may name or change a contingent owner at any time before the annuitization date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed, whether or not the contract owner was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance unless Nationwide approves a request for an annuitant of greater age.The annuitant may be changed before the annuitization date with Nationwide’s consent. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the annuitant dies before the annuitization date and there is no joint owner or contingent annuitant.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The contract owner may change the beneficiary or contingent beneficiary during the annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the annuitant was living at the time it was recorded.The change will 27 not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $15,000 $1,000 IRA $15,000 $1,000 Investment-only $15,000 $1,000 Non-Qualified $15,000 $1,000 Roth IRA $15,000 $1,000 SEP IRA $15,000 $1,000 Simple IRA $15,000 $1,000 Tax Sheltered Annuity* $15,000 $1,000 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Subsequent purchase payments are not permitted for contracts issued in the State of Oregon and may not be permitted in other states under certain circumstances. If the contract owner elects the Reduced Purchase Payment Option, minimum initial and subsequent purchase payments will be reduced accordingly. If the contract owner elects the Extra Value Option, amounts credited to the contract may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Initial purchase payments allocated to sub-accounts will be priced at the accumulation unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically allows Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available accumulation unit value after the payment is received.The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent. Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day. Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: (1) trading on the New York Stock Exchange is restricted; (2) an emergency exists making disposal or valuation of securities held in the variable account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract value may change and contract owners will not have access to their accounts. Allocation of Purchase Payments Nationwide allocates purchase payments to sub-accounts, the fixed account, and/or Guaranteed Term Options as instructed by the contract owner.Shares of the underlying mutual funds allocated to the sub-accounts are purchased at Net asset value, then converted into accumulation units.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion. Contract owners can change allocations or make exchanges among the sub-accounts, fixed account or Guaranteed Term Options.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any sub-account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The contract value is the sum of: (1) the value of amounts allocated to the sub-accounts of the variable account; and (2) amounts allocated to the fixed account; and (3) amounts allocated to a Guaranteed Term Option. If part or all of the contract value is surrendered, or charges are assessed against the whole contract value, Nationwide will deduct a proportionate amount from each sub-account, the fixed account and any Guaranteed Term Option based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to sub-accounts are accounted for in accumulation units.Accumulation unit 28 values (for each sub-account) are determined by calculating the net investment factor for the underlying mutual funds for the current valuation period and multiplying that result with the accumulation unit values determined on the previous valuation period. Nationwide uses the net investment factor as a way to calculate the investment performance of a sub-account from valuation period to valuation period.For each sub-account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular sub-account invests, including the charges assessed against that sub-account for a valuation period. The net investment factor for any particular sub-account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: (1) the Net asset value of the underlying mutual fund as of the end of the current valuation period; and (2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current valuation period). (b) is the Net asset value of the underlying mutual fund determined as of the end of the preceding valuation period. (c) is a factor representing the daily variable account charges, which may include charges for contract options chosen by the contract owner.The factor is equal to an annualized rate ranging from 0.95% to 3.95% of the daily net assets of the variable account, depending on which contract features the contract owner chooses. Based on the change in the net investment factor, the value of an accumulation unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net asset value of the underlying mutual fund shares because of the deduction of variable account charges. Though the number of accumulation units will not change as a result of investment experience, the value of an accumulation unit may increase or decrease from valuation period to valuation period. Determining Fixed Account Value Nationwide determines the value of the fixed account by: (1) adding all amounts allocated to the fixed account, minus amounts previously transferred or withdrawn; (2) adding any interest earned on the amounts allocated; and (3) subtracting charges deducted in accordance with the contract. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: (1) adding all amounts allocated to any Guaranteed Term Option, minus amounts previously transferred or withdrawn (which may be subject to a market value adjustment); (2) adding any interest earned on the amounts allocated to any Guaranteed Term Option; and (3) subtracting charges deducted in accordance with the contract. Transfers Prior to Annuitization Transfers from the Fixed Account to the Variable Account or a Guaranteed Term Option Contract owners may request to have fixed account allocations transferred to the variable account or to a Guaranteed Term Option only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such fixed account allocations to be transferred to the variable account or a Guaranteed Term Option; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the fixed account allocation reaching the end of an interest rate guarantee period.Transfers of the fixed account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. Contract owners who use dollar cost averaging may transfer from the fixed account to the variable account (but not to Guaranteed Term Options) under the terms of that program (see "Dollar Cost Averaging"). If there is contract value allocated to the fixed account at the time the Capital Preservation Plus Option is elected, the fixed account interest rate guarantee period will end and that contract value may be transferred according to the terms of the option elected. Transfers to the Fixed Account Contract owners may request to have variable account allocations transferred to the fixed account at any time.Normally, Nationwide will not restrict transfers from the variable account to the fixed account; however, Nationwide may establish a maximum transfer limit from the variable account to the fixed account.Except as noted below, the transfer limit will not be less than 10% of the current value of the variable account, less any transfers made in the 12 months preceding the date the transfer is requested, but not including transfers made prior to the imposition of the transfer limit.However, where permitted by state law, Nationwide reserves the right to refuse transfers or purchase payments to the fixed account (whether from the variable account or a Guaranteed Term Option) at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Transfers from a Guaranteed Term Option Transfers from a Guaranteed Term Option prior to maturity are subject to a market value adjustment. Transfers Among the Sub-Accounts Contract owners may request to have allocations transferred among the sub-accounts once per valuation period. 29 Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the annuitization date.Guaranteed Term Options are not available after annuitization. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the Internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or Internet transfer privilege at any time. Generally, sub-account transfers will receive the accumulation unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the fixed account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the fixed account to the variable account or to the Guaranteed Term Options.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the fixed account that is maturing. For new purchase payments allocated to the fixed account, or transfers to the fixed account from the variable account or a Guaranteed Term Option, this period begins on the date of deposit or transfer and ends on the one year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1-year anniversary because guaranteed terms end on the last day of a calendar quarter. The interest rate guarantee period does not in any way refer to interest rate crediting practices connected with Guaranteed Term Options. During an interest rate guarantee period, transfers cannot be made from the fixed account, and amounts transferred to the fixed account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among sub-accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the sub-accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of the allocation to the sub-account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (valuation period).For example, if a contract owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the fixed account or a Guaranteed Term Option) will also count as one transfer event. 30 As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisersto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available accumulation unit value.Rather, they will receive the accumulation unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. Other Restrictions Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct Nationwide to restrict or prohibit further purchases or exchanges by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Right to Revoke Contract owners have a ten day "free look" to examine the contract.The contract may be returned to Nationwide’s home office for any reason within ten days of receipt and Nationwide will refund the contract value or another amount required by law.The refunded contract value will reflect the deduction of any contract charges, unless otherwise required by law.All Individual Retirement Annuity, SEP IRA, Simple IRA and Roth IRA refunds will be a return of purchase payments.State and/or federal law may provide additional free look privileges. Contract owners who have elected the Extra Value Option and subsequently terminate the contract under the free look provision will forfeit any amounts credited to the contract.For those jurisdictions that allow a return of contract value, the contract owner will retain any earnings attributable to the amount credited; all losses attributable to the amount credited will be incurred by Nationwide. Liability of the variable account under this provision is limited to the contract value in each sub-account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract owners may surrender some or all of their contract value before the earlier of the annuitization date or the 31 annuitant’s death.Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. If the Extra Value Option has been elected, and the amount withdrawn is subject to a CDSC, then for the first seven contract years only, a portion of the amount credited under the Extra Value Option may be recaptured.No recapture will take place after the seventh contract year.The amount credited will not, however, be subject to recapture if a withdrawal not subject to the CDSC is being made (see "Extra Value Option"). Nationwide will pay any amounts surrendered from the sub-accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (See “Pricing”).Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in Appendix C. Partial Surrenders (Partial Redemptions) Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The contract owner may take the CDSC from either: (a) the amount requested; or (b) the contract value remaining after the contract owner has received the amount requested. If the contract owner does not make a specific election, any applicable CDSC will be taken from the contract value remaining after the contract owner has received the amount requested. The CDSC deducted is a percentage of the amount requested by the contract owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Surrenders to Pay Investment Advisory Fees Some contract owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some contract owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The contract value upon full surrender may be more or less than the total of all purchase payments made to the contract.The contract value will reflect: · variable account charges; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · any recapture of extra value credit; · any outstanding loan balance plus accrued interest; · amounts allocated to the fixed account and any interest credited; and · any amounts allocated to the Guaranteed Term Options plus or minus any market value adjustment. A CDSC may apply. Surrenders Under a Tax Sheltered Annuity Contract owners of a Tax Sheltered Annuity may surrender part or all of their contract value before the earlier of the annuitization date or the annuitant’s death, except as provided below: (A) Contract value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: (1) when the contract owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or (2) in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. (B) The surrender limitations described in Section A also apply to: (1) salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; (2) earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and (3) all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). (C) Any distribution other than the above, including a ten-day free look cancellation of the contract (when available) may result in taxes, penalties, and/or retroactive disqualification of a Tax Sheltered Annuity. 32 In order to prevent disqualification of a Tax Sheltered Annuity after a ten day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the contract owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, contract value may be transferred to other carriers, subject to any CDSC. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Loan Privilege The loan privilege is only available to owners of Tax Sheltered Annuities.Contract owners of Tax Sheltered Annuities may take loans from the contract value beginning 30 days after the contract is issued up to the annuitization date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum nontaxable loan amount based upon information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans.The total of all outstanding loans must not exceed the following limits: Contract Values Maximum Outstanding Loan Balance Allowed Non-ERISA Plans up to $20,000 up to 80% of contract value (not more than $10,000) $20,000 and over up to 50% of contract value (not more than $50,000*) ERISA Plans All up to 50% of contract value (not more than $50,000*) *The $50,000 limits will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the contract value. Maximum Loan Processing Fee Nationwide may charge a loan processing fee at the time each new loan is processed.The loan processing fee, if assessed, will not exceed $25 per loan processed.This fee compensates Nationwide for expenses related to administering and processing loans.Loans are not available in all states.In addition, some states may not allow Nationwide to assess a Loan Processing Fee. The fee is taken from the sub-accounts, fixed account, and Guaranteed Term Options in proportion to the contract value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral fixed account.Nationwide transfers accumulation units in proportion to the assets in each sub-account to the collateral fixed account until the requested amount is reached.If there are not enough accumulation units available in the contract to reach the requested loan amount, Nationwide next transfers contract value from the fixed account.Any remaining required collateral will be transferred from the Guaranteed Term Options.Transfers from the Guaranteed Term Options may be subject to a market value adjustment.No CDSC will be deducted on transfers related to loan processing. Loan Interest The outstanding loan balance in the collateral fixed account is credited with interest until the loan is repaid in full.The credited interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The credited interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. 33 Loan Repayment Loans must be repaid in five years.However, if the loan is used to purchase the contract owner’s principal residence, the contract owner has 15 years to repay the loan. Contract owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Payments must be substantially level and made at least quarterly. Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the sub-accounts in accordance with the contract, unless Nationwide and the contract owner have agreed to amend the contract at a later date on a case by case basis. Loan repayments to the Guaranteed Term Options must be at least $1,000.If the proportional share of the repayment to the Guaranteed Term Option is less than $1,000, that portion of the repayment will be allocated to the money market sub-account unless the contract owner directs otherwise. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the contract is surrendered; · the contract owner/annuitant dies; · the contract owner who is not the annuitant dies prior to annuitization; or · annuity payments begin. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the contract value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the annuitant is alive.The contract owner must submit the request to Nationwide in writing and Nationwide must receive the request at its home office before the annuitization date.Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed.Nationwide may reject or not recognize assignments designed to alter the character of the risk Nationwide originally assumed in issuing the contract. Investment-only Contracts, Individual Retirement Annuities, Roth IRAs, SEP IRAs, Simple IRAs and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire contract value may cause the portion of the contract value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. Contract Owner Services Asset Rebalancing Asset rebalancing is the automatic reallocation of contract values to the sub-accounts on a predetermined percentage basis.Asset rebalancing is not available for assets held in the fixed account or the Guaranteed Term Options.Requests for asset rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Asset rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, asset rebalancing will occur on the next business day.Each asset rebalancing reallocation is considered a transfer event. Asset rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract owners should consult a financial adviser to discuss the use of asset rebalancing. Nationwide reserves the right to stop establishing new asset rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar cost averaging is a long-term transfer program that allows you to make regular, level investments over time.It involves the automatic transfer of a specified amount from the 34 fixed account and/or certain sub-accounts into other sub-accounts.Nationwide does not guarantee that this program will result in profit or protect contract owners from loss. Contract owners direct Nationwide to automatically transfer specified amounts from the fixed account and the: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares (only available in contracts for which good order applications were received before May 1, 2008) Nationwide Variable Insurance Trust ("NVIT") · NVIT Government Bond Fund: Class I · NVIT Money Market Fund: Class I to any other underlying mutual fund.Dollar cost averaging transfers may not be directed to the fixed account or Guaranteed Term Options. Transfers occur monthly or on another frequency if permitted by Nationwide.Dollar cost averaging transfers are not considered transfer events.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the contract owner instructs Nationwide in writing to stop the transfers. Nationwide reserves the right to stop establishing new dollar cost averaging programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging from the Fixed Account Transfers from the fixed account must be equal to or less than 1/30th of the fixed account value at the time the program is requested.A dollar cost averaging program that transfers amounts from the fixed account to the variable account is not the same as an enhanced rate dollar cost averaging program.Contract owners that wish to utilize dollar cost averaging from the fixed account should first inquire whether any enhanced rate dollar cost averaging programs are available.Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Enhanced Rate Dollar Cost Averaging Nationwide may, from time to time, offer enhanced rate dollar cost averaging programs.Only new purchase payments to the contract are eligible to participate in this program.Nationwide reserves the right to require a minimum balance to establish the Enhanced Rate Dollar Cost Averaging program.Dollar cost averaging transfers for this program may only be made from the fixed account.Such enhanced rate dollar cost averaging programs allow the contract owner to earn a higher rate of interest on assets in the fixed account than would normally be credited when not participating in the program.Each enhanced interest rate is guaranteed for as long as the corresponding program is in effect.Nationwide will process transfers until either amounts in the enhanced rate fixed account are exhausted, or the contract owner instructs Nationwide in writing to stop the transfers.For this program only, when a written request to discontinue transfers is received, Nationwide will automatically transfer the remaining amount in the enhanced rate fixed account to the money market sub-account.Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Systematic Withdrawals Systematic withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for systematic withdrawals and requests to discontinue systematic withdrawals must be in writing. The withdrawals will be taken from the sub-accounts and the fixed account proportionately unless Nationwide is instructed otherwise.Systematic withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. A CDSC may apply to amounts taken through systematic withdrawals.If the contract owner takes systematic withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greatest of: (1) 10% of all purchase payments made to the contract as of the withdrawal date (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); (2) an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code; or (3) a percentage of the contract value based on the contract owner’s age, as shown in the following table: Contract Owner’s Age Percentage of Contract Value Under age 59½ 5% Age 59½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% Contract value and contract owner’s age are determined as of the date the request for the withdrawal program is recorded by Nationwide’s home office.For joint owners, the older joint owner’s age will be used. If total amounts withdrawn in any contract year exceed the CDSC-free amount described above, those amounts will only be eligible for the CDSC-free withdrawal privilege described in the "Contingent Deferred Sales Charge" section.The total amount of CDSC for that contract year will be determined in accordance with that provision. 35 For example, assume a scenario whereby the Premium equals $100,000 and the initial free withdrawal (“w/d”) equals $10,000 Withdrawal in year 1$15,000 Less free w/d$10,000 Premium w/d subject to CDSC$5,000 Withdrawal in year 2$15,000 Less free w/d $9,500 0.10* ($100,000 – $5,000) Premium w/d subject to CDSC Since the withdrawal exceeded the free withdrawal amount, the free withdrawal amount available decreases. The CDSC-free withdrawal privilege for systematic withdrawals is non-cumulative.Free amounts not taken during any contract year cannot be taken as free amounts in a subsequent contract year. Nationwide reserves the right to stop establishing new systematic withdrawal programs.Systematic withdrawals are not available before the end of the ten-day free look period (see "Right to Revoke"). Annuity Commencement Date The annuity commencement date is the date on which annuity payments are scheduled to begin. The contract owner may change the annuity commencement date before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The annuitization date is the date that annuity payments begin.The annuitization date will be the first day of a calendar month unless otherwise agreed.The annuitization date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the annuitization dates specified above (see "Required Distributions"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the annuitization date, the annuitant must choose: (1) an annuity payment option; and (2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Nationwide Allocation Architect program models are not available investment options during annuitization. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payments remains level. The first payment under a fixed payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: (1) deducting applicable premium taxes from the total contract value; then (2) applying the contract value amount specified by the contract owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. VariablePayment Annuity A variable payment annuity is an annuity where the amount of the annuity payments will vary depending on the performance of the underlying mutual funds selected. A variable payment annuity may not be elected when exercising a Guaranteed Minimum Income Benefit option. The first payment under a variable payment annuity is determined on the annuitization date based on the annuitant's age (in accordance with the contract) by: (1) deducting applicable premium taxes from the total contract value; then (2) applying the contract value amount specified by the contract owner to the variable payment annuity table for the annuity payment option elected. The dollar amount of the first payment is converted into a set number of annuity units that will represent each monthly payment.This is done by dividing the dollar amount of the first payment by the value of an annuity unit as of the annuitization date.This number of annuity units remains fixed during annuitization.After annuitization, transfers among sub-accounts may only be made on the anniversary of the annuitization date. The second and subsequent payments are determined by multiplying the fixed number of annuity units by the annuity unit value for the valuation period in which the payment is due.The amount of the second and subsequent payments will vary with the performance of the selected underlying mutual funds.Nationwide guarantees that variations in mortality experience from assumptions used to calculate the first payment will not affect the dollar amount of the second and subsequent payments. 36 Value of an Annuity Unit Annuity unit values for sub-accounts are determined by: (1) multiplying the annuity unit value for the immediately preceding valuation period by the net investment factor for the subsequent valuation period (see "Determining the Contract Value"); and then (2) multiplying the result from (1) by an interest factor to neutralize the assumed investment rate of 3.5% per year built into the purchase rate basis for variable payment annuities. Assumed Investment Rate An assumed investment rate is the percentage rate of return assumed to determine the amount of the first payment under a variable payment annuity.Nationwide uses the assumed investment rate of 3.5% to calculate the first annuity payment and to calculate the investment performance of an underlying mutual fund in order to determine subsequent payments under a variable payment annuity.An assumed investment rate is the percentage rate of return required to maintain level variable annuity payments.Subsequent variable annuity payments may be more or less than the first payment based on whether actual investment performance of the underlying mutual funds is higher or lower than the assumed investment rate of 3.5%. Exchanges among Underlying Mutual Funds Exchanges among underlying mutual funds during annuitization must be requested in writing. Exchanges will occur on each anniversary of the annuitization date. Frequency and Amount of Annuity Payments Payments are made based on the annuity payment option selected, unless: · the amount to be distributed is less than $5,000, in which case Nationwide may make one lump sum payment of the contract value; or · an annuity payment would be less than $50, in which case Nationwide can change the frequency of payments to intervals that will result in payments of at least $50.Payments will be made at least annually. Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Guaranteed Minimum Income Benefit Options Guaranteed Minimum Income Benefit Options ("GMIBs") are only available for contracts issued prior to May 1, 2003, and must have been elected at the time of application. A GMIB is a benefit that ensures the availability of a minimum amount when the contract owner wishes to annuitize the contract.This minimum amount, referred to as the Guaranteed Annuitization Value, may be used at specified times to provide a guaranteed level of determinable lifetime annuity payments.The GMIB may provide protection in the event of lower contract values that may result from the investment performance of the contract. How the Guaranteed Annuitization Value is Determined There are two options available at the time of application.The Guaranteed Annuitization Value is determined differently based on the option the contract owner elects. Calculation Under GMIB Option 1 The Guaranteed Annuitization Value is equal to (a) – (b), but will never be greater than 200% of all purchase payments, where: (a) is the sum of all purchase payments, plus interest accumulated at a compounded annual rate of 5% starting at the date of issue and ending on the contract anniversary occurring immediately prior to the annuitant’s 86th birthday; and (b) is the reduction to (a) due to surrenders made from the contract.All such reductions will be proportionately the same as reductions to the contract value caused by surrenders.For example, a surrender that reduces the contract value by 25% will also reduce the Guaranteed Annuitization Value by 25%. Special Restrictions for GMIB Option 1 After the first contract year, if the value of the contract owner’s fixed account allocation becomes greater than 30% of the contract value in any contract year due to: (1) the application of additional purchase payments; (2) surrenders; or (3) transfers from the variable account; then 0% interest will accrue in that contract year for purposes of calculating the Guaranteed Annuitization Value. If the contract owner’s fixed account allocation becomes greater than 30% of the contract value solely as a result of fluctuations in the value of the variable account, then interest will continue to accrue for the purposes of the Guaranteed Annuitization Value at 5% annually, subject to the other terms and conditions outlined herein. Calculation Under GMIB Option 2 The Guaranteed Annuitization Value will be equal to the highest contract value on any contract anniversary occurring prior to the annuitant’s 86th birthday, less an adjustment for amounts surrendered, plus purchase payments received after that contract anniversary. When the Guaranteed Annuitization Value May Be Used The contract owner may use the Guaranteed Annuitization Value by annuitizing the contract during the thirty-day period following any contract anniversary: (1) after the contract has been in effect for seven years; AND (2) the annuitant has attained age 60. Annuity Payment Options That May Be Used With the Guaranteed Annuitization Value The contract owner may elect any life contingent FIXED Annuity Payment Option calculated using the guaranteed annuity purchase rates set forth in the contract.Such Fixed Annuity Payment Options include: 37 · Life Annuity; · Joint and Last Survivor Annuity; and · Life Annuity with 120 or 240 Monthly Payments Guaranteed. Other GMIB Terms and Conditions **PLEASE READ CAREFULLY** The GMIB is only available for contracts issued prior to May 1, 2003, and must have been elected at the time of application. Important Considerations to Keep in Mind Regarding the GMIB Options While a GMIB does provide a Guaranteed Annuitization Value, A GMIB MAY NOT BE APPROPRIATE FOR ALL INVESTORS. ¨A GMIB does NOT in any way guarantee the performance of any underlying mutual fund, or any other investment option available under the contract. ¨Once elected, the GMIB is irrevocable, meaning that even if the investment performance of underlying mutual funds or other available investment options surpasses the minimum guarantees associated with the GMIB, the GMIB charges will still be assessed. ¨The GMIB in no way restricts or limits the rights of contract owners to annuitize the contract at other times permitted under the contract, nor will it in any way restrict the right to annuitize the contract using contract values that may be higher than the Guaranteed Annuitization Value. ¨Please take advantage of the guidance of a qualified financial adviser in evaluating the GMIB options, and all other aspects of the contract. ¨The GMIBs may not be approved in all state jurisdictions. Annuity Payment Options Contract owners must elect an annuity payment option before the annuitization date.Once elected or assumed, the annuity payment option may not be changed.The annuity payment options are: (1) Life Annuity - An annuity payable periodically, but at least annually, for the lifetime of the annuitant.Payments will end upon the annuitant’s death.For example, if the annuitant dies before the second annuity payment date, the annuitant will receive only one annuity payment.The annuitant will only receive two annuity payments if he or she dies before the third annuity payment date, and so on. (2) Joint and Survivor Annuity - An annuity payable periodically, but at least annually, during the joint lifetimes of the annuitant and a designated second individual.If one of these parties dies, payments will continue for the lifetime of the survivor.As is the case under option 1, there is no guaranteed number of payments. Therefore, it is possible that if the annuitant dies before the second annuity payment date, the annuitant will receive only one annuity payment. No death benefit payment will be paid. (3) Life Annuity with 120 or 240 Monthly Payments Guaranteed - An annuity payable monthly during the lifetime of the annuitant.If the annuitant dies before all of the guaranteed payments have been made, payments will continue to the end of the guaranteed period and will be paid to a designee chosen by the annuitant at the time the annuity payment option was elected. The designee may elect to receive the present value of the remaining guaranteed payments in a lump sum.The present value will be computed as of the date Nationwide receives the notice of the annuitant’s death. If the annuitant does not elect an annuity payment option, a variable payment life annuity with a guarantee period of 240 months will be assumed as the automatic form of payment upon annuitization.Once elected or assumed, the annuity payment option may not be changed. Not all of the annuity payment options may be available in all states.Contract owners may request other options before the annuitization date.These options are subject to Nationwide’s approval. No distribution for Non-Qualified Contracts will be made until an annuity payment option has been elected.Individual Retirement Annuities and Tax Sheltered Annuities are subject to the "minimum distribution" requirements set forth in the plan, contract, and the Internal Revenue Code. 38 Death Benefits Upon Death If death occurs before Annuitization: If the deceased is the … And … and … then the … Contract Owner The contract owner is not the annuitant There is a surviving joint owner Surviving joint owner becomes the Contract owner and no death benefit is paid. Contract Owner The contract owner is not the annuitant There is a contingent owner but no surviving joint owner Contingent owner becomes the contract owner and no death benefit is paid. Contract Owner The contract owner is not the annuitant There is no surviving joint owner or surviving contingent owner Estate of the last surviving contract owner becomes the new contract owner and no death benefit is paid. Contract Owner The contract owner is the annuitant There is a surviving beneficiary Death benefit is paid to the beneficiary. Contract Owner The contract owner is the annuitant There is no surviving beneficiary Death benefit is paid to the contingent beneficiary. Contract Owner The contract owner is the annuitant There is no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the surviving contract owner. Contract Owner The contract owner is the annuitant There is no surviving beneficiary, no surviving contingent beneficiary and no surviving contract owner Death benefit is paid to the estate of the contract owner. Annuitant The annuitant is not the contract owner There is a surviving contingent annuitant Surviving contingent annuitant becomes the annuitant and no death benefit is paid. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant Death benefit is paid to the beneficiary. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant and no surviving beneficiary Death benefit is paid to contingent beneficiary. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant, no surviving beneficiary and no surviving contingent beneficiary Death benefit is paid to the contract owner. Annuitant The annuitant is not the contract owner There is no surviving contingent annuitant, no surviving beneficiary, no surviving contingent beneficiary and no surviving contract owner Death benefit is paid to the last surviving contract owner’s estate. 39 If the contract owner and annuitant are the same, and the contract owner/annuitant dies before the annuitization date, then the contingent owner will not have any rights in the contract unless the contingent owner is also the beneficiary. If more than one beneficiary survives the annuitant, each beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application.If more than one contingent beneficiary survives the annuitant, each contingent beneficiary will share equally unless otherwise specified in the beneficiary designation on the contract application. If the contract owner is a Charitable Remainder Trust and the annuitant dies before the annuitization date, the death benefit will be paid to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. The beneficiary may elect to receive the death benefit: 1) in a lump sum; 2) as an annuity; or 3) in any other manner permitted by law and approved by Nationwide. The beneficiary must notify Nationwide of this election within 60 days of the annuitant’s death.If the recipient of the death benefit does not elect the form in which to receive the death benefit payment, Nationwide will pay the death benefit in a lump sum. Distributions will be made pursuant to the “Required Distributions” provisions in Appendix C. If death occurs after the annuitization date, any benefit that may be payable will be paid according to the selected annuity payment option. Death Benefit Payment Contract owners may select one of three death benefits available under the contract at the time of application (not all death benefit options may be available in all states).If no selection is made at the time of application, the death benefit will be the Five-Year Reset Death Benefit. The death benefit value is determined as of the date Nationwide receives: (1) proper proof of the annuitant’s death; (2) an election specifying the distribution method; and (3) any state required form(s). Contract value will continue to be allocated according to the most recent allocation instructions until the death benefit is paid.Nationwide will pay (or will begin to pay) the death benefit upon receiving proof of death and the instructions as to the payment of the death benefit. If the contract has multiple beneficiaries entitled to receive a portion of the death benefit, the contract value will continue to be allocated according to the most recent allocation instructions until the first beneficiary is paid.After the first beneficiary is paid, remaining contact value will be allocated to the available money market sub-account until instructions are received from the remaining beneficiary(ies). Five-Year Reset Death Benefit (Standard Death Benefit) If the annuitant dies before the annuitization date, the death benefit will be the greatest of: (1) the contract value; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or (3) the contract value as of the most recent five year contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts surrendered, plus purchase payments received after that five year contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account. If this option is elected and the annuitant dies before the annuitization date, the death benefit will be the greatest of: (1) the contract value; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or (3) the highest contract value on any contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) or the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which are discussed later in this provision. One-Year Step Up Death Benefit Option Until state approval is received for the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the One-Year Step Up Death Benefit Option for an additional charge at an annualized rate of 0.05% of the daily net assets of the variable account. If this option is elected and the annuitant dies before the annuitization date, the death benefit will be the greatest of: (1) the contract value; (2) the total of all purchase payments, less an adjustment for amounts surrendered; or 40 (3) the highest contract value on any contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) or the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver, which is discussed later in this provision. This death benefit option may be elected along with the 5% Enhanced Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.20% of the daily net assets of the variable account. If this option is elected and the annuitant dies before the annuitization date, the death benefit will be the greatest of: (1) the contract value; (2) the total of all purchase payments, less an adjustment for amounts surrendered; (3) the highest contract value on any contract anniversary before the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received after that contract anniversary; or (4) the 5% interest anniversary value. The adjustment for amounts surrendered will reduce items (2) and (3) above in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). The 5% Interest Anniversary Value is equal to purchase payments minus amounts surrendered, accumulated at 5% compound interest until the last contract anniversary prior to the annuitant’s 86th birthday.Such total accumulated amount shall not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% Interest Anniversary Value in the same proportion that the contract value wasreduced on the date(s) of the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which are discussed later in this provision. 5% Enhanced Death BenefitOption Until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the 5% Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account. If this option is elected and the annuitant dies before the annuitization date, the death benefit will be the greater of: (1) the contract value; or (2) the total of all purchase payments, less any amounts surrendered, accumulated at 5% simple interest from the date of each purchase payment or surrender to the most recent contract anniversary prior to the annuitant’s 86th birthday, less an adjustment for amounts subsequently surrendered, plus purchase payments received since that contract anniversary. The total accumulated amount will not exceed 200% of the net of purchase payments and amounts surrendered.The adjustment for amounts subsequently surrendered after the most recent contract anniversary will reduce the 5% interest anniversary value in the same proportion that the contract value was reduced on the date(s) of the partial surrender(s). This death benefit option includes a Long-Term Care/Nursing Home Waiver, which is discussed later in this provision. This death benefit option may be elected along with the One-Year Step Up Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Spousal Protection Feature The One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option and the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option include a Spousal Protection Feature. The Spousal Protection Feature allows a surviving spouse to continue the contract while receiving the economic benefit of the death benefit upon the death of the other spouse.The Spousal Protection Feature is available only for contracts issued as Non-Qualified Contracts, IRAs and Roth IRAs, provided the conditions described below are satisfied.There is no additional charge for this feature. (1) One or both spouses (or a revocable trust of which either or both of the spouses is/are grantor(s)) must be named as the contract owner.For contracts issued as IRAs and Roth IRAs, only the person for whom the IRA or Roth IRA was established may be named as the contract owner; (2) The spouses must be co-annuitants; (3) Both co-annuitants must be age 85 or younger at the time the contract is issued; (4) The spouses must each be named as beneficiaries; (5) No person other than the spouse may be named as contract owner, annuitant or primary beneficiary; (6) If both spouses are alive upon annuitization, the contract owner must specify which spouse is the annuitant upon whose continuation of life any annuity payments involving life contingencies depend (for IRA and Roth IRA contracts, this person must be the contract owner); 41 (7) If a co-annuitant dies before the annuitization date, the surviving spouse may continue the contract as its sole contract owner.If the chosen death benefit is higher than the contract value at the time of death, the contract value will be adjusted to equal the applicable death benefit amount.The surviving spouse may then name a new beneficiary but may not name another co-annuitant; and (8) If a co-annuitant is added at any time after the election of the optional death benefit, a copy of the certificate of marriage must be provided to the home office.In addition, the date of marriage must be after the election of the death benefit option. Long-Term Care/Nursing Home and Terminal Illness Waiver All of the death benefit options (but not the standard death benefit) include a Long-Term Care/Nursing Home and Terminal Illness Waiver, which may be invoked when the following conditions are satisfied. No CDSC will be charged if: (1) the third contract anniversary has passed; and (2) the contract owner has been confined to a long-term care facility or hospital for a continuous 90-day period that began after the contract issue date; or (3) the contract owner has been diagnosed by a physician at any time after contract issuance, to have a terminal illness; and (4) Nationwide receives and records such a letter from that physician indicating such diagnosis. Written notice and proof of terminal illness or confinement for 90 days in a hospital or long term care facility must be received in a form satisfactory to Nationwide and recorded at Nationwide’s home office prior to waiver of the CDSC. In the case of joint ownership, the waivers will apply if either joint owner meets the qualifications listed above. For those contracts that have a non-natural person as contract owner as an agent for a natural person, the annuitant may exercise the right of the contract owner for purposes described in this provision.If the non-natural contract owner does not own the contract as an agent for a natural person (e.g., the contract owner is a corporation or a trust for the benefit of an entity), the annuitant may not exercise the rights described in this provision. Statements and Reports Nationwide will mail contract owners statements and reports.Therefore, contract owners should promptly notify Nationwide of any address change. These mailings will contain: · statements showing the contract’s quarterly activity; · confirmation statements showing transactions that affect the contract's value.Confirmation statements will not be sent for recurring transactions (i.e., dollar cost averaging or salary reduction programs).Instead, confirmation of recurring transactions will appear in the contract’s quarterly statements; and · semi-annual and annual reports of allocated underlying mutual funds. Contract owners should review statements and confirmations carefully.All errors or corrections must be reported to Nationwide immediately to assure proper crediting to the contract.Unless Nationwide is notified within 30 days of receipt of the statement, Nationwide will assume statements and confirmation statements are correct. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS When multiple copies of the same disclosure document(s), such as prospectuses, supplements, proxy statements and semi-annual and annual reports are required to be mailed to multiple contract owners in the same household, Nationwide will mail only one copy of each document, unless notified otherwise by the contract owner(s).Household delivery will continue for the life of the contracts.Please call 1-866-223-0303 to resume regular delivery.Please allow 30 days for regular delivery to resume. Legal Proceedings Nationwide is a party to litigation and arbitration proceedings in the ordinary course of its business.It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and Nationwide does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.Nationwide does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on Nationwide’s consolidated financial position.However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on Nationwide’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices.A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than Nationwide. The financial services industry, including mutual fund, variable annuity, retirement plan, life insurance and 42 distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years.Numerous regulatory agencies, including the SEC, the Financial Industry Regulatory Authority and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues.Nationwide has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by Nationwide.Nationwide has cooperated with these investigations.Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by Nationwide and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators and other governmental bodies have commenced investigations, proceedings or inquiries relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer.Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, funding agreements issued to back medium-term note (MTN) programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives.Related investigations, proceedings or inquiries may be commenced in the future.Nationwide and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies and other governmental bodies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide MTN program.Nationwide is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (NMIC) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including mutual fund, retirement plan, life insurance and annuity companies.These proceedings also could affect the outcome of one or more of Nationwide’s litigation matters.There can be no assurance that any such litigation or regulatory actions will not have a material adverse effect on Nationwide in the future. On November 20, 2007, Nationwide and Nationwide Retirement Solutions, Inc. (NRS) were named in a lawsuit filed in the Circuit Court of Jefferson County, Alabama entitled Ruth A. Gwin and Sandra H. Turner, and a class of similarly situated individuals v NLIC, NRS, Alabama State Employees Association, PEBCO, Inc. and Fictitious Defendants A to Z.The plaintiffs purport to represent a class of all participants in the Alabama State Employees Association (ASEA) plan, excluding members of the Board of Control during the Class Period and excluding ASEA’s directors, officers and board members during the class period.The class period is the date from which Nationwide and/or NRS first made a payment to ASEA or PEBCO arising out of the funding agreement dated March 24, 2004 to the date class notice is provided.The plaintiffs allege that the defendants breached their fiduciary duties, converted plan participants’ properties, and breached their contract when payments were made and the plan was administered under the funding agreement.The complaint seeks a declaratory judgment, an injunction, disgorgement of amounts paid, compensatory and punitive damages, interest, attorneys’ fees and costs, and such other equitable and legal relief to which the plaintiffs and class members may be entitled.On January 9, 2008, Nationwide and NRS filed a Notice of Removal to the United States District Court Northern District of Alabama, Southern Division.On January 16, 2008, Nationwide and NRS filed a motion to dismiss.On January 24, 2008, the plaintiffs filed a motion to remand.The motions have been fully briefed.Nationwide and NRS intend to defendthis casevigorously. On July 11, 2007, Nationwide was named in a lawsuit filed in the United States District Court for the Western District of Washington at Tacoma entitled Jerre Daniels-Hall and David Hamblen, Individually and on behalf of All Others Similarly Situated v. National Education Association, NEA Member Benefits Corporation, Nationwide Life Insurance Company, Security Benefit Life Insurance Company, Security Benefit Group, Inc., Security Distributors, Inc., et. al.The plaintiffs seek to represent a class of all current or former National Education Association (NEA) members who participated in the NEA Valuebuilder 403(b) program at any time between January 1, 1991 and the present (and their heirs and/or beneficiaries).The plaintiffs allege that the defendants violated the Employee Retirement Income Security Act of 1974, as amended (ERISA) by failing to prudently and loyally manage plan assets, by failing to provide complete and accurate information, by engaging in prohibited transactions, and by breaching their fiduciary duties when they failed to prevent other fiduciaries from breaching their fiduciary duties.The complaint seeks to have the defendants restore all losses to the plan, restoration of plan assets and profits to participants, disgorgement of endorsement fees, disgorgement of service fee payments, disgorgement of excessive fees charged to plan participants, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees.On October 12, 2007, Nationwide filed a motion to dismiss.The motion has been fully briefed. Nationwide intends to defend this lawsuit vigorously. On November 15, 2006, Nationwide Financial Services, Inc. (NFS), Nationwide and NRS were named in a lawsuit filed in the United States District Court for the Southern District of 43 Ohio entitled Kevin Beary, Sheriff of Orange County, Florida, In His Official Capacity, Individually and On Behalf of All Others Similarly Situated v. Nationwide Life Insurance Co., Nationwide Retirement Solutions, Inc. and Nationwide Financial Services, Inc.The plaintiff seeks to represent a class of all sponsors of 457(b) deferred compensation plans in the United States that had variable annuity contracts with the defendants at any time during the class period, or in the alternative, all sponsors of 457(b) deferred compensation plans in Florida that had variable annuity contracts with the defendants during the class period.The class period is from January 1, 1996 until the class notice is provided.The plaintiff alleges that the defendants breached their fiduciary duties by arranging for and retaining service payments from certain mutual funds.The complaint seeks an accounting, a declaratory judgment, a permanent injunction and disgorgement or restitution of the service fee payments allegedly received by the defendants, including interest.On January 25, 2007, NFS, Nationwide and NRS filed a motion to dismiss.On September 17, 2007, the Court granted the motion to dismiss.On October 1, 2007, the plaintiff filed a motion to vacate judgment and for leave to file an amended complaint.On October 25, 2007, NFS, Nationwide and NRS filed their opposition to the plaintiff’s motion.NFS, Nationwide and NRS continue to defend this lawsuit vigorously. On February 11, 2005, Nationwide was named in a class action lawsuit filed in Common Pleas Court, Franklin County, Ohio entitled Michael Carr v. Nationwide Life Insurance Company.The plaintiff claims that the total of modal payments that policyholders paid per year exceeded the guaranteed maximum premium provided for in the policy.The complaint seeks recovery for breach of contract, fraud by omission, violation of the Ohio Deceptive Trade Practices Act and unjust enrichment.The complaint also seeks unspecified compensatory damages, disgorgement of all amounts in excess of the guaranteed maximum premium and attorneys’ fees.On February 2, 2006, the court granted the plaintiff’s motion for class certification on the breach of contract and unjust enrichment claims.The court certified a class consisting of all residents of the United States and the Virgin Islands who, during the class period, paid premiums on a modal basis to Nationwide for term life insurance policies issued by Nationwide during the class period that provide for guaranteed maximum premiums, excluding certain specified products.Excluded from the class are Nationwide; any parent, subsidiary or affiliate of Nationwide; all employees, officers and directors of Nationwide; and any justice, judge or magistrate judge of the State of Ohio who may hear the case.The class period is from February 10, 1990 through February 2, 2006, the date the class was certified.On January 26, 2007, the plaintiff filed a motion for summary judgment.On April 30, 2007, Nationwide filed a motion for summary judgment.On February 4, 2008, the Court entered its ruling on the parties’ pending motions for summary judgment.The Court granted Nationwide’s motion for summary judgment for some of the plaintiffs’ causes of action, including breach of contract claims on all decreasing term policies, plaintiff Carr’s individual claims for fraud by omission, violation of the Ohio Deceptive Trade Practices Act and all unjust enrichment claims.However, several claims against Nationwide remain, including plaintiff Carr’s individual claim for breach of contract and the plaintiff Class’ claims for breach of contract for the term life policies in 43 of 51 jurisdictions.The Court has requested additional briefing on Nationwide’s affirmative defense that the doctrine of voluntary payment acts as a defense to the breach of contract claims.Nationwide continues to defend this lawsuit vigorously. On April 13, 2004, Nationwide was named in a class action lawsuit filed in Circuit Court, Third Judicial Circuit, Madison County, Illinois, entitled Woodbury v. Nationwide Life Insurance Company.Nationwide removed this case to the United States District Court for the Southern District of Illinois on June 1, 2004.On December 27, 2004, the case was transferred to the United States District Court for the District of Maryland and included in the multi-district proceeding entitled In Re Mutual Funds Investment Litigation.In response, on May 13, 2005, the plaintiff filed the first amended complaint purporting to represent, with certain exceptions, a class of all persons who held (through their ownership of an Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing or stale price trading activity.The first amended complaint purports to disclaim, with respect to market timing or stale price trading in Nationwide’s annuities sub-accounts, any allegation based on Nationwide’s untrue statement, failure to disclose any material fact, or usage of any manipulative or deceptive device or contrivance in connection with any class member’s purchases or sales of Nationwide annuities or units in annuities sub-accounts.The plaintiff claims, in the alternative, that if Nationwide is found with respect to market timing or stale price trading in its annuities sub-accounts, to have made any untrue statement, to have failed to disclose any material fact or to have used or employed any manipulative or deceptive device or contrivance, then the plaintiff purports to represent a class, with certain exceptions, of all persons who, prior to Nationwide’s untrue statement, omission of material fact, use or employment of any manipulative or deceptive device or contrivance, held (through their ownership of an Nationwide annuity or insurance product) units of any Nationwide sub-account invested in mutual funds that included foreign securities in their portfolios and that experienced market timing activity.The first amended complaint alleges common law negligence and seeks to recover damages not to exceed $75,000 per plaintiff or class member, including all compensatory damages and costs.On June 1, 2006, the District Court granted Nationwide’s motion to dismiss the plaintiff’s complaint.The plaintiff appealed the District Court’s decision, and the issues have been fully briefed.Nationwide continues to defend this lawsuit vigorously. On August 15, 2001, NFS and Nationwide were named in a lawsuit filed in the United States District Court for the District of Connecticut entitled Lou Haddock, as trustee of the Flyte Tool & Die, Incorporated Deferred Compensation Plan, et al v. Nationwide Financial Services, Inc. and Nationwide Life Insurance Company.Currently, the plaintiffs’ fifth amended complaint, filed March 21, 2006, purports to represent a class of qualified retirement plans under ERISA that purchased 44 variable annuities from Nationwide.The plaintiffs allege that they invested ERISA plan assets in their variable annuity contracts and that Nationwide and NFS breached ERISA fiduciary duties by allegedly accepting service payments from certain mutual funds.The complaint seeks disgorgement of some or all of the payments allegedly received by NFS and Nationwide, other unspecified relief for restitution, declaratory and injunctive relief, and attorneys’ fees.To date, the District Court has rejected the plaintiffs’ request for certification of the alleged class.On September 25, 2007, NFS’ and Nationwide’s motion to dismiss the plaintiffs’ fifth amended complaint was denied.On October 12, 2007, NFS and Nationwide filed their answer to the plaintiffs’ fifth amended complaint and amended counterclaims.On November 1, 2007, the plaintiffs filed a motion to dismiss NFS’ and Nationwide’s amended counterclaims.On November 15, 2007, the plaintiffs filed a motion for class certification.On February 8, 2008, the Court denied the plaintiffs’ motion to dismiss the amended counterclaim, with the exception that it was tentatively granting the plaintiffs’ motion to dismiss with respect to the Companies’ claim that it could recover any “disgorgement remedy” from plan sponsors.NFS and Nationwide continue to defend this lawsuit vigorously. The general distributor, NISC, is not engaged in any litigation of any material nature. 45 Table of Contents of Statement of Additional Information Page General Information and History 1 Services 1 Purchase of Securities Being Offered 2 Underwriters 2 Advertising 2 Annuity Payments 3 Condensed Financial Information 3 Financial Statements 928 To learn more about this product, you should read the Statement of Additional Information (the "SAI") dated the same date as this prospectus.For a free copy of the SAI and to request other information about this product please call our Service Center at 1-800-848-6331 (TDD 1-800-238-3035) or write to us at Nationwide Life Insurance Company, 5100 Rings Road, RR1-04-F4, Dublin, Ohio 43017-1522. The SAI has been filed with the SEC and is incorporated by reference into this prospectus. The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI and other information about us and the product.Information about us and the product (including the SAI) may also be reviewed and copied at the SEC's Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet NE, Washington, D.C. 20549-0102. Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No. 811- 08241 Securities Act of 1933 Registration File No. 333-28995 46 Appendix A: Underlying Mutual Funds The underlying mutual funds listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each underlying mutual fund for more detailed information American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I Investment Adviser: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: American Century Global Investment Management, Inc. Investment Objective: Capital growth. American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: American Century Global Investment Management, Inc. Investment Objective: Capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2007 Investment Adviser: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I Investment Adviser: American Century Investment Management, Inc. Investment Objective: Long-term capital growth with income as a secondary objective. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Adviser: The Dreyfus Corporation Sub-adviser: Mellon Capital Management Investment Objective: To match performance of the S&P SmallCap 600 Index®. Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: The Dreyfus Corporation Sub-adviser: Boston Company Asset Management Investment Objective: Capital growth with current income as a secondary goal. Dreyfus Stock Index Fund, Inc.: Initial Shares Investment Adviser: The Dreyfus Corporation Sub-adviser: Mellon Capital Management Investment Objective: To match performance of the S&P 500. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Adviser: The Dreyfus Corporation Sub-adviser: Fayez Sarofim Investment Objective: Long-term capital growth consistent with the preservation of capital. Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Federated Investment Management Company Investment Objective: Current income. 47 Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital appreciation. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Capital growth. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2007 Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class R Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: High level of current income. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital growth. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Fidelity Variable Insurance Products Fund - VIP Value Strategies Portfolio: Service Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2006 Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Capital appreciation. J.P. Morgan Series Trust II - JPMorgan Mid Cap Value Portfolio This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2006 Investment Adviser: J.P. Morgan Investment Management Inc. Investment Objective: Growth from capital appreciation. 48 Janus Aspen Series - Forty Portfolio: Service Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - Global Technology Portfolio: Service II Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Janus Aspen Series - Global Technology Portfolio: Service Shares This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Janus Aspen Series - International Growth Portfolio: Service II Shares This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Janus Aspen Series - International Growth Portfolio: Service Shares This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2005 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Federated Investment Management Company Investment Objective: High current income. Nationwide Variable Insurance Trust - Federated NVIT High Income Bond Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Federated Investment Management Company Investment Objective: High current income. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. Nationwide Variable Insurance Trust - Gartmore NVIT Emerging Markets Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth by investing primarily in equity securities of companies located in emerging market countries. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). 49 Nationwide Variable Insurance Trust - Gartmore NVIT Global Utilities Fund: Class III This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Gartmore NVIT International Equity Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. Nationwide Variable Insurance Trust - Gartmore NVIT International Equity Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth by investing primarily in equity securities of companies in Europe, Australasia, the Far East and other regions, including developing countries. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2003 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth. Nationwide Variable Insurance Trust - Gartmore NVIT Worldwide Leaders Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - JPMorgan NVIT Balanced Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: J.P. Morgan Investment Management Inc. Investment Objective: High total return from a diversified portfolio of equity and fixed income securities. Nationwide Variable Insurance Trust - Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Neuberger Berman Management Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - Neuberger Berman NVIT Socially Responsible Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Neuberger Berman Management Inc. Investment Objective: The Fund seeks long-term growth of capital. Nationwide Variable Insurance Trust - NVIT Core Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: The Fund seeks a high level of current income. 50 Nationwide Variable Insurance Trust - NVIT Global Financial Services Fund: Class III This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Gartmore Global Partners Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: To provide a high level of income as is consistent with the preservation of capital. Nationwide Variable Insurance Trust - NVIT Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Health Sciences Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT Mid Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: NorthPointe Capital, LLC Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: High level of current income as is consistent with the preservation of capital and maintenance of liquidity. Nationwide Variable Insurance Trust - NVIT Multi-Manager International Growth Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: AIM Capital Management, Inc. and American Century Global Investment Management Inc. Investment Objective: The fund seeks long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management; Neuberger Berman Management Inc. and Wells Fargo Investment Management Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Neuberger Berman Management Inc. and American Century Investment Management Inc. Investment Objective: The fund seeks long-term capital growth. 51 Nationwide Variable Insurance Trust - NVIT Multi-Manager Mid Cap Value Fund: Class II Investment Adviser: Nationwide Fund Advisors Sub-adviser: American Century Investment Management; RiverSource Investment Management; Thompson, Siegel & Walmsley, Inc. Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Oberweis Asset Management, Inc.; Waddell & Reed Investment Management Company Investment Objective: Capital growth. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Cap Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc.; Epoch Investment Partners, Inc.; J.P. Morgan Investment Management Inc. Investment Objective: Capital appreciation. Nationwide Variable Insurance Trust - NVIT Multi-Manager Small Company Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc.: American Century Investment Management Inc.; Gartmore Global Partners; Morgan Stanley Investment Management; Neuberger Berman Management, Inc.; Putnam Investment Management, LLC; Waddell & Reed Investment Management Company Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - NVIT Nationwide Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: Total return through a flexible combination of capital appreciation and current income. Nationwide Variable Insurance Trust - NVIT Nationwide Leaders Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: High total return from a concentrated portfolio of U.S. securities. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT Technology and Communications Fund: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2002 Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: Long-term capital appreciation. Nationwide Variable Insurance Trust - NVIT Technology and Communications Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: Long-term capital appreciation. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Nationwide Variable Insurance Trust - NVIT U.S. Growth Leaders Fund: Class III Investment Adviser: Nationwide Fund Advisors Sub-adviser: Aberdeen Asset Management, Inc. Investment Objective: Long-term growth of capital. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). 52 Nationwide Variable Insurance Trust - Van Kampen NVIT Comstock Value Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Van Kampen Asset Management Investment Objective: Seeks capital growth and income through investments in equity securities, including common stocks and securities convertibles into common stocks. Nationwide Variable Insurance Trust - Van Kampen NVIT Multi Sector Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Van Kampen Asset Management Investment Objective: Above average total return over a market cycle of three to five years. Nationwide Variable Insurance Trust - Van Kampen NVIT Real Estate Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Van Kampen Asset Management Investment Objective: The fund seeks current income and long-term capital appreciation. Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio: I Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Neuberger Berman Management Inc. Investment Objective: Long-term capital growth and, secondarily, current income. Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Capital growth. Neuberger Berman Advisers Management Trust - AMT Partners Portfolio: I Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Capital growth. Neuberger Berman Advisers Management Trust - AMT Socially Responsive Portfolio: I Class This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Neuberger Berman Management Inc. Sub-adviser: Neuberger Berman, LLC Investment Objective: Long-term capital growth by investing primarily in securities of companies that meet certain financial criteria and social policy. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation possibilities. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2003 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation possibilities. 53 Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: High total return which includes growth in the value of its shares as well as current income from equity and debt securities. Oppenheimer Variable Account Funds - Oppenheimer MidCap Fund/VA: Non-Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in "growth type" companies. The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Adviser: Morgan Stanley Investment Management Inc. Investment Objective: High total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser: Morgan Stanley Investment Management Inc. Investment Objective: Long-term capital growth by investing primarily in common stocks and other equity securities. The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2008 Investment Adviser: Morgan Stanley Investment Management Inc. Investment Objective: Above average current income and long-term capital appreciation by investing primarily in equity securities of companies in the U.S. real estate industry, including real estate investment trusts. Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Class R This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in equity securities in emerging markets around the world. Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2002 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class This underlying mutual fund is no longer available to receive transfers or new purchase payments effective May 1, 2004 Investment Adviser: Van Eck Associates Corporation Investment Objective: Long-term capital appreciation by investing primarily in hard asset securities.Income is a secondary consideration. 54 Wells Fargo Advantage Variable Trust - Wells FargoAdvantageVTOpportunity Fund This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004 Investment Adviser: Wells Fargo Funds Management, LLC Sub-adviser: Wells Capital Management Incorporated Investment Objective: Long-term capital appreciation. 55 Appendix B: Condensed Financial Information The following tables list the Condensed Financial Information (the Accumulation unit value information for accumulation units outstanding) for contracts with no optional benefits (the minimum variable account charge of 0.95%) and contracts with all optional benefits available on December 31, 2007 (the maximum variable account charge of 3.95%).The term "Period" is defined as a complete calendar year, unless otherwise noted.Those Periods with an asterisk (*) reflect accumulation unit information for a partial year only.Should the Variable account charges applicable to your contract fall between the maximum and minimum charges, AND you wish to see a copy of the Condensed Financial Information applicable to your contract, such information can be obtained in the Statement of Additional Information FREE OF CHARGE by: calling:1-800-848-6331, TDD 1-800-238-3035 writing:Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 checking on-line at:www.nationwide.com The following underlying mutual funds were added to the variable account effective May 1, 2008, therefore; no Condensed Financial Information is available; Nationwide Variable Insurance Trust ("NVIT") · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Neuberger Berman NVIT Socially Responsible Fund: Class I · NVIT Core Bond Fund: Class I · NVIT Multi-Manager International Growth Fund: Class III · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · Van Kampen NVIT Real Estate Fund: Class I No Optional Benefits Elected (Total 0.95%) (Variable account charges of 0.95% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 16.917061 16.744192 -1.02% 2,931,156 2007 14.586411 16.917061 15.98% 3,444,606 2006 14.074150 14.586411 3.64% 4,615,071 2005 12.575258 14.074150 11.92% 5,510,499 2004 9.814828 12.575258 28.13% 6,227,886 2003 12.289665 9.814828 -20.14% 6,377,032 2002 13.539187 12.289665 -9.23% 7,038,530 2001 15.291612 13.539187 -11.46% 7,018,117 2000 13.081019 15.291612 16.90% 5,320,425 1999 10.409767 13.081019 25.66% 2,097,666 1998 56 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 17.142206 20.044256 16.93% 1,688,861 2007 13.842077 17.142206 23.84% 2,054,339 2006 12.339005 13.842077 12.18% 2,681,038 2005 10.839623 12.339005 13.83% 3,301,274 2004 8.789250 10.839623 23.33% 3,901,749 2003 11.143861 8.789250 -21.13% 4,884,295 2002 15.886136 11.143861 -29.85% 6,836,811 2001 19.282175 15.886136 -17.61% 7,422,625 2000 11.866841 19.282175 62.49% 5,138,722 1999 10.088106 11.866841 17.63% 2,651,670 1998 American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III - Q/NQ 15.726828 18.389265 16.93% 1,227,439 2007 12.699179 15.726828 23.84% 1,369,713 2006 11.335610 12.699179 12.03% 1,614,885 2005 9.944610 11.335610 13.99% 1,802,117 2004 8.063541 9.944610 23.33% 1,669,705 2003 10.000000 8.063541 -19.36% 1,167,737 2002* American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I - Q/NQ 10.502404 12.588229 19.86% 361,233 2007 10.961970 10.502404 -4.19% 278,928 2006 10.832229 10.961970 1.20% 525,286 2005 9.881229 10.832229 9.62% 467,426 2004 7.987225 9.881229 23.71% 350,280 2003 10.000000 7.987225 -20.13% 79,386 2002* American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ 21.016797 19.746458 -6.04% 5,146,998 2007 17.882188 21.016797 17.53% 6,172,834 2006 17.188018 17.882188 4.04% 7,402,388 2005 15.177426 17.188018 13.25% 8,489,628 2004 11.882018 15.177426 27.73% 8,848,958 2003 13.728674 11.882018 -13.45% 8,706,954 2002 12.285793 13.728674 11.74% 7,058,645 2001 10.498316 12.285793 17.03% 3,301,779 2000 10.689857 10.498316 -1.79% 1,971,574 1999 10.296896 10.689857 3.82% 1,219,884 1998 Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares - Q/NQ 15.124914 14.882353 -1.60% 866,204 2007 13.346255 15.124914 13.33% 1,009,375 2006 12.565056 13.346255 6.22% 1,328,911 2005 10.407808 12.565056 20.73% 1,540,213 2004 7.626313 10.407808 36.47% 1,147,923 2003 10.000000 7.626313 -23.74% 253,906 2002* 57 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period The Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 11.642959 12.429562 6.76% 2,192,698 2007 10.763956 11.642959 8.17% 2,572,597 2006 10.487708 10.763956 2.63% 3,360,662 2005 9.969151 10.487708 5.20% 4,261,513 2004 7.987645 9.969151 24.81% 4,718,600 2003 11.349542 7.987645 -29.62% 5,328,865 2002 14.800297 11.349542 -23.32% 6,628,561 2001 16.794438 14.800297 -11.87% 425,730 2000 13.034607 16.794438 28.84% 4,588,496 1999 10.171132 13.034607 28.15% 1,586,203 1998 Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ 15.591338 16.253957 4.25% 14,529,354 2007 13.628340 15.591338 14.40% 17,244,709 2006 13.142116 13.628340 3.70% 22,221,850 2005 11.992131 13.142116 9.59% 26,967,465 2004 9.431842 11.992131 27.15% 29,991,213 2003 12.265220 9.431842 -23.10% 32,543,566 2002 14.101205 12.265220 -13.02% 35,512,451 2001 15.692141 14.101205 -10.14% 36,569,247 2000 13.135997 15.692141 19.46% 29,064,270 1999 10.343734 13.135997 26.99% 13,389,246 1998 Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ 15.853607 16.822151 6.11% 2,000,724 2007 13.741095 15.853607 15.37% 2,459,480 2006 13.290671 13.741095 3.39% 3,349,509 2005 12.773575 13.290671 4.05% 4,118,795 2004 10.642941 12.773575 20.02% 4,718,834 2003 12.901502 10.642941 -17.51% 4,821,716 2002 14.363060 12.901502 -10.18% 5,172,648 2001 14.595134 14.363060 -1.59% 5,495,982 2000 13.220513 14.595134 10.40% 5,518,293 1999 10.249990 13.220513 28.98% 2,590,407 1998 Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 13.685663 14.284699 4.38% 4,463,099 2007 13.265501 13.685663 3.17% 4,856,315 2006 13.220856 13.265501 0.34% 6,369,737 2005 12.881356 13.220856 2.64% 7,095,885 2004 12.427549 12.881356 3.65% 8,143,242 2003 11.478449 12.427549 8.27% 7,863,778 2002 10.729245 11.478449 6.98% 5,032,718 2001 9.806807 10.729245 9.41% 1,638,098 2000 10.000000 9.806807 -1.93% 347,680 1999* 58 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class - Q/NQ 21.065302 24.517023 16.39% 10,666,310 2007 19.058055 21.065302 10.53% 11,648,561 2006 16.466147 19.058055 15.74% 14,043,309 2005 14.413145 16.466147 14.24% 14,587,477 2004 11.336946 14.413145 27.13% 14,658,746 2003 12.636709 11.336946 -10.29% 15,001,342 2002 14.558242 12.636709 -13.20% 15,629,153 2001 15.755094 14.558242 -7.60% 16,830,929 2000 12.812355 15.755094 22.97% 13,447,724 1999 9.954885 12.812355 28.70% 5,839,973 1998 Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 17.672051 17.751389 0.45% 11,229,164 2007 14.857681 17.672051 18.94% 12,664,083 2006 14.183136 14.857681 4.76% 15,983,566 2005 12.885834 14.183136 10.32% 18,906,340 2004 9.967020 12.855834 28.98% 19,758,595 2003 12.123397 9.967020 -17.79% 18,534,617 2002 12.896641 12.123397 -6.00% 18,264,333 2001 12.021290 12.896641 7.28% 15,756,237 2000 11.422130 12.021290 5.25% 14,617,298 1999 10.338433 11.422130 10.48% 9,062,065 1998 Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 10.901275 13.285152 21.87% 1,741,744 2007 10.451486 10.901275 4.30% 2,077,078 2006 9.692526 10.451486 7.83% 2,834,579 2005 9.140227 9.692526 6.04% 3,507,744 2004 7.116855 9.140227 28.43% 4,135,611 2003 9.201903 7.116855 -22.66% 4,846,275 2002 10.858509 9.201903 -15.26% 5,952,156 2001 13.235715 10.858509 -17.96% 7,163,757 2000 12.826216 13.235715 3.19% 7,531,248 1999 10.400464 12.826216 23.32% 4,035,262 1998 59 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 13.912262 17.481983 25.66% 7,830,177 2007 13.159446 13.912262 5.72% 8,331,924 2006 12.572083 13.159446 4.67% 10,918,404 2005 12.291519 12.572083 2.28% 13,879,302 2004 9.345645 12.291519 31.52% 16,698,958 2003 13.517575 9.345645 -30.86% 17,097,622 2002 16.588646 13.517575 -18.51% 20,422,678 2001 18.830990 16.588646 -11.91% 21,776,437 2000 13.848033 18.830990 35.98% 15,207,362 1999 10.030842 13.848033 38.05% 4,170,789 1998 Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 10.744327 10.924407 1.68% 3,719,558 2007 9.756538 10.744327 10.12% 5,694,880 2006 9.607448 9.756538 1.55% 7,303,219 2005 8.860680 9.607448 8.43% 8,889,914 2004 7.045440 8.860680 25.76% 10,624,626 2003 6.864641 7.045440 2.63% 9,076,687 2002 7.866679 6.864641 -12.74% 9,831,409 2001 10.262325 7.866679 -23.34% 9,388,222 2000 9.586675 10.262325 7.05% 9,053,822 1999 10.126638 9.586675 -5.33% 6,089,908 1998 Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service ClassR- Q/NQ 10.744327 10.924407 1.68% 3,719,558 2007 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 16.861667 19.574270 16.09% 1,047,985 2007 14.432708 16.861667 16.83% 1,260,983 2006 12.247224 14.432708 17.84% 1,670,693 2005 10.895150 12.247224 12.41% 2,033,030 2004 7.680997 10.895150 41.85% 2,416,526 2003 9.735184 7.680997 -21.10% 3,152,328 2002 12.485012 9.735184 -22.03% 4,161,991 2001 15.589761 12.485012 -19.92% 4,123,737 2000 11.047878 15.589761 41.11% 3,033,012 1999 9.902344 11.047878 11.57% 1,388,856 1998 60 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R - Q/NQ 17.009083 19.748522 16.11% 1,661,370 2007 14.558529 17.009083 16.83% 1,862,957 2006 12.358880 14.558529 17.80% 2,366,689 2005 10.993637 12.358880 12.42% 2,334,274 2004 7.747856 10.993637 41.89% 1,936,492 2003 10.000000 7.747856 -22.52% 726,014 2002* Fidelity Variable Insurance Products Fund - VIP Value Strategies Portfolio: Service Class - Q/NQ 15.394529 16.101307 4.59% 554,440 2007 13.375338 15.394529 15.10% 573,305 2006 13.166913 13.375338 1.58% 878,442 2005 11.661980 13.166913 12.90% 1,204,275 2004 7.461630 11.661980 56.29% 1,077,765 2003 10.000000 7.461630 -25.38% 234,553 2002* J.P. Morgan Series Trust II - J.P. Morgan Mid Cap Value Portfolio - Q/NQ 14.287585 14.498321 1.47% 620,568 2007 12.345283 14.287585 15.73% 761,128 2006 11.412057 12.345283 8.18% 1,533,082 2005 10.000000 11.412057 14.12% 698,497 2004* Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 8.826170 11.944469 35.33% 6,088,011 2007 8.166150 8.826170 8.08% 4,710,519 2006 7.324540 8.166150 11.49% 6,015,999 2005 6.268456 7.324540 16.85% 6,891,137 2004 5.263552 6.268456 19.09% 7,959,646 2003 6.320884 5.263552 -16.73% 9,544,525 2002 8.164119 6.320884 -22.58% 11,454,147 2001 10.000000 8.164119 -18.36% 9,411,277 2000* Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 4.041990 4.872056 20.54% 2,558,198 2007 3.784405 4.041990 6.81% 2,238,780 2006 3.425003 3.784405 10.49% 2,722,770 2005 3.438379 3.425003 -0.39% 3,389,369 2004 2.369918 3.438379 45.08% 4,202,497 2003 4.050734 2.369918 -41.49% 5,465,944 2002 6.524649 4.050734 -37.92% 8,217,099 2001 10.000000 6.524649 -34.75% 8,158,988 2000* 61 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Janus Aspen Series - Global Technology Portfolio: Service II Shares - Q/NQ 12.201282 14.713725 20.59% 388,663 2007 11.411879 12.201282 6.92% 296,146 2006 10.348841 11.411879 10.27% 338,147 2005 10.361529 10.348841 -0.12% 392,194 2004 7.109777 10.361529 45.74% 422,530 2003 10.000000 7.109777 -28.90% 308,974 2002* Janus Aspen Series - International Growth Portfolio: Service Shares - Q/NQ 13.599656 17.243848 26.80% 2,954,089 2007 9.363535 13.599656 45.24% 2,603,441 2006 7.164672 9.363535 30.69% 3,099,450 2005 6.094511 7.164672 17.56% 3,714,687 2004 4.573528 6.094511 33.26% 4,577,965 2003 6.219459 4.573528 -26.46% 6,343,194 2002 8.200976 6.219459 -24.16% 8,943,044 2001 10.000000 8.200976 -17.99% 7,884,779 2000* Janus Aspen Series - International Growth Portfolio: Service II Shares - Q/NQ 23.101859 29.304757 26.85% 1,673,535 2007 15.898684 23.101859 45.31% 1,539,290 2006 12.158014 15.898684 30.77% 1,039,360 2005 10.339930 12.158014 17.58% 1,027,485 2004 7.758658 10.339930 33.27% 1,072,877 2003 10.000000 7.758658 -22.41% 824,343 2002* Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio - Q/NQ 20.042341 21.317462 6.36% 1,209,222 2007 17.846700 20.042341 12.30% 1,371,564 2006 16.622537 17.846700 7.36% 1,745,279 2005 14.490354 16.622537 14.71% 2,075,453 2004 11.102807 14.490354 30.51% 2,353,955 2003 15.240204 11.102807 -27.15% 2,518,130 2002 15.622790 15.240204 -2.45% 2,623,003 2001 15.595438 15.622790 0.18% 2,192,932 2000 13.699229 15.595438 13.84% 1,895,804 1999 10.504106 13.699229 30.42% 1,181,196 1998 62 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ 22.040790 26.748295 21.36% 1,887,234 2007 19.400808 22.040790 13.61% 1,959,509 2006 17.220054 19.400808 12.66% 2,488,706 2005 14.947554 17.220054 15.20% 2,947,027 2004 11.783165 14.947554 26.86% 3,163,789 2003 16.835942 11.783165 -30.01% 3,515,602 2002 22.558120 16.835942 -25.37% 4,276,999 2001 24.609353 22.558120 -8.34% 4,352,721 2000 16.144809 24.609353 52.43% 2,061,773 1999 11.702355 16.144809 37.96% 882,530 1998 Neuberger Berman Advisers Management Trust - AMT Partners Portfolio - Q/NQ 16.446306 17.809963 8.29% 2,423,906 2007 14.792837 16.446306 11.18% 3,014,694 2006 12.651265 14.792837 16.93% 4,085,352 2005 10.735486 12.651265 17.85% 3,766,418 2004 8.023166 10.735486 33.81% 3,916,619 2003 10.678223 8.023166 -24.86% 4,122,416 2002 11.094953 10.678223 -3.76% 4,749,437 2001 11.122733 11.094953 -0.25% 5,060,822 2000 10.458607 11.122733 6.35% 6,033,798 1999 10.132434 10.458607 3.22% 5,860,893 1998 Neuberger Berman Advisers Management Trust - AMT Socially Responsive Portfolio: I Class - Q/NQ 13.484384 14.372410 6.59% 374,490 2007 11.972775 13.484384 12.63% 238,616 2006 11.311637 11.972775 5.84% 152,874 2005 10.000000 11.311637 13.12% 22,036 2004* NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 15.390286 15.721095 2.15% 1,414,000 2007 14.047948 15.390286 9.56% 1,863,390 2006 13.852569 14.047948 1.41% 2,588,633 2005 12.702877 13.852569 9.05% 4,123,229 2004 10.488660 12.702877 21.11% 4,518,441 2003 10.258387 10.488660 2.24% 3,829,969 2002 9.938283 10.258387 3.22% 3,187,673 2001 10.938415 9.938283 -9.14% 2,338,128 2000 10.701912 10.938415 2.21% 2,207,614 1999 10.212505 10.701912 4.79% 1,359,204 1998 NVIT Federated NVIT High Income Bond Fund: Class III - Q/NQ 11.474698 11.725142 2.18% 1,113,400 2007 10.474309 11.474698 9.55% 982,241 2006 10.000000 10.474309 4.74% 745,571 2005* 63 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Gartmore NVIT Emerging Markets Fund: Class I - Q/NQ 23.874248 34.424173 44.19% 53,588 2007 17.629332 23.874248 35.42% 71,673 2006 13.418473 17.629332 31.38% 89,542 2005 11.219753 13.418473 19.60% 98,883 2004 6.853997 11.219753 63.70% 172,985 2003 8.162972 6.853997 -16.04% 215,319 2002 8.692251 8.162972 -6.09% 122,397 2001 10.000000 8.692251 -13.08% 4,778 2000* NVIT Gartmore NVIT Emerging Markets Fund: Class III - Q/NQ 26.192444 37.758812 44.16% 1,349,728 2007 19.351540 26.192444 35.35% 1,237,117 2006 14.727346 19.351540 31.40% 1,403,508 2005 12.312811 14.727346 19.61% 916,838 2004 7.523761 12.312811 63.65% 664,957 2003 10.000000 7.523761 -24.76% 166,114 2002* NVIT Gartmore NVIT Global Utilities Fund: Class III - Q/NQ 18.106149 21.590165 19.24% 371,899 2007 13.285090 18.106149 36.29% 509,984 2006 12.596127 13.285090 5.47% 403,467 2005 9.786210 12.596127 28.71% 459,406 2004 7.956800 9.786210 22.99% 57,699 2003 10.000000 7.956800 -20.43% 25,519 2002* NVIT Gartmore NVIT International Equity Fund: Class I - Q/NQ 12.653726 15.935049 25.93% 24,020 2007 9.607565 12.653726 31.71% 27,504 2006 7.449087 9.607565 28.98% 39,845 2005 6.585740 7.449087 13.11% 44,344 2004 4.902449 6.585740 34.34% 55,034 2003 6.521536 4.902449 -24.83% 67,062 2002 9.228501 6.521536 -29.33% 69,796 2001 10.000000 9.228501 -7.71% 906 2000* NVIT Gartmore NVIT International Equity Fund: Class III - Q/NQ 20.072670 25.278439 25.93% 691,997 2007 15.242174 20.072670 31.69% 590,272 2006 11.820992 15.242174 28.94% 413,972 2005 10.436447 11.820992 13.27% 173,069 2004 7.785605 10.436447 34.05% 103,801 2003 10.000000 7.785605 -22.14% 31,496 2002* 64 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Gartmore NVIT Worldwide Leaders Fund: Class I - Q/NQ 17.048693 20.246054 18.75% 361,387 2007 13.672992 17.048693 24.69% 461,793 2006 11.566945 13.672992 18.21% 649,618 2005 10.096229 11.566945 14.57% 805,283 2004 7.491588 10.096229 34.77% 922,359 2003 10.137325 7.491588 -26.10% 1,160,291 2002 12.606419 10.137325 -19.59% 1,429,764 2001 14.515197 12.606419 -13.15% 1,556,485 2000 11.921445 14.515197 21.76% 1,252,462 1999 10.102208 11.921445 18.01% 679,266 1998 NVIT Gartmore NVIT Worldwide Leaders Fund: Class III - Q/NQ 22.950708 27.264535 18.80% 196,624 2007 18.416599 22.950708 24.62% 193,505 2006 15.579834 18.416599 18.21% 205,078 2005 13.598892 15.579834 14.57% 120,165 2004 10.096229 11.566945 14.57% 805,283 2004 10.000000 13.598892 35.99% 119,221 2003* NVIT J.P. Morgan NVIT Balanced Fund: Class I - Q/NQ 12.613609 13.070984 3.63% 2,352,441 2007 11.344670 12.613609 11.19% 2,786,643 2006 11.169200 11.344670 1.57% 3,589,008 2005 10.393750 11.169200 7.46% 4,180,191 2004 8.861586 10.393750 17.29% 4,567,080 2003 10.202856 8.861586 -13.15% 4,516,114 2002 10.694236 10.202856 -4.59% 4,630,917 2001 10.834304 10.694236 -1.29% 4,138,035 2000 10.844036 10.834304 -0.09% 3,654,295 1999 10.130674 10.844036 7.04% 1,957,796 1998 NVIT NVIT Global Financial Services Fund: Class III - Q/NQ 19.509308 19.106221 -2.07% 131,888 2007 16.367354 19.509308 19.20% 142,424 2006 14.863501 16.367354 10.12% 196,069 2005 12.388657 14.863501 19.98% 185,770 2004 8.841677 12.388657 40.12% 143,894 2003 10.000000 8.841677 -11.58% 114,271 2002* 65 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Government Bond Fund: Class I - Q/NQ 14.906445 15.820940 6.13% 9,350,766 2007 14.562456 14.906445 2.36% 9,949,714 2006 14.237106 14.562456 2.29% 12,119,898 2005 13.919582 14.237106 2.28% 14,035,891 2004 13.777493 13.919582 1.03% 17,539,627 2003 12.533031 13.777493 9.93% 22,330,243 2002 11.797971 12.533031 6.23% 16,523,905 2001 10.583479 11.797971 11.48% 12,064,797 2000 10.941842 10.583479 -3.28% 11,399,244 1999 10.143182 10.941842 7.87% 6,734,614 1998 NVIT NVIT Growth Fund: Class I - Q/NQ 7.890812 9.342938 18.40% 2,616,604 2007 7.503486 7.890812 5.16% 3,235,450 2006 7.112875 7.503486 5.49% 4,456,055 2005 6.639521 7.112875 7.13% 5,486,331 2004 5.049848 6.639521 31.48% 6,450,984 2003 7.152671 5.049848 -29.40% 7,281,145 2002 10.049026 7.152671 -28.82% 9,040,540 2001 13.808913 10.049026 -27.23% 11,687,235 2000 13.369463 13.808913 3.29% 13,477,152 1999 10.385596 13.369463 28.73% 8,897,790 1998 NVIT NVIT Health Sciences Fund: Class III - Q/NQ 13.384839 15.010561 12.15% 374,598 2007 13.157317 13.384839 1.73% 424,896 2006 12.251150 13.157317 7.40% 619,990 2005 11.469046 12.251150 6.82% 526,290 2004 8.465900 11.469046 35.47% 445,077 2003 10.000000 8.465900 -15.34% 238,287 2002* NVIT NVIT Mid Cap Growth Fund: Class I - Q/NQ 14.356454 15.501174 7.97% 1,359,542 2007 13.187223 14.356454 8.87% 1,458,623 2006 12.131510 13.187223 8.70% 1,822,128 2005 10.619094 12.131510 14.24% 2,122,095 2004 7.650345 10.619094 38.81% 2,461,013 2003 12.263081 7.650345 -37.61% 2,384,523 2002 17.766242 12.263081 -30.98% 3,062,779 2001 21.195607 17.766242 -16.18% 3,465,292 2000 11.582258 21.195607 83.00% 2,183,476 1999 10.204129 11.582258 13.51% 488,769 1998 66 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Money Market Fund: Class I - Q/NQ 12.351169 12.819495 3.79% 14,728,755 2007 11.928894 12.351169 3.54% 12,393,860 2006 11.730027 11.928894 1.70% 11,601,628 2005 11.747216 11.730027 -0.15% 13,048,667 2004 11.786146 11.747216 -0.33% 17,177,641 2003 11.756760 11.786146 0.25% 24,651,649 2002 11.457292 11.756760 2.61% 25,930,743 2001 10.909142 11.457292 5.02% 16,687,257 2000 10.504509 10.909142 3.85% 16,274,387 1999 10.074129 10.504509 4.27% 10,403,509 1998 NVIT NVIT Multi-Manager Small Cap Growth Fund: Class I - Q/NQ 16.141772 17.546430 8.70% 1,039,808 2007 15.789781 16.141772 2.23% 1,099,025 2006 14.747640 15.789781 7.07% 1,319,075 2005 13.127865 14.747640 12.34% 1,624,503 2004 9.871212 13.127865 32.99% 1,912,023 2003 14.938890 9.871212 -33.92% 1,723,390 2002 16.916678 14.938890 -11.69% 1,719,080 2001 20.372476 16.916678 -16.96% 1,026,407 2000 10.000000 20.372476 103.72% 292,996 1999* NVIT NVIT Multi-Manager Small Cap Value Fund: Class I - Q/NQ 25.819700 23.810015 -7.78% 3,244,461 2007 22.223413 25.819700 16.18% 4,127,368 2006 21.767078 22.223413 2.10% 5,480,968 2005 18.734940 21.767078 16.18% 6,873,068 2004 12.058558 18.734940 55.37% 7,615,979 2003 16.714543 12.058558 -27.86% 7,962,445 2002 13.155704 16.714543 27.05% 8,369,240 2001 11.943543 13.155704 10.15% 4,814,143 2000 9.432351 11.943543 26.62% 3,199,322 1999 9.823904 9.432351 -3.99% 1,933,320 1998 NVIT NVIT Multi-Manager Small Company Fund: Class I - Q/NQ 22.766758 23.030094 1.16% 3,887,841 2007 20.514856 22.766758 10.98% 4,475,815 2006 18.439802 20.514856 11.25% 5,538,590 2005 15.641283 18.439802 17.89% 6,174,675 2004 11.198342 15.641283 39.67% 6,522,436 2003 13.675678 11.198342 -18.11% 6,667,153 2002 14.799910 13.675678 -7.60% 7,007,434 2001 13.720318 14.799910 7.87% 6,380,063 2000 9.617964 13.720318 42.65% 3,791,895 1999 9.613184 9.617964 0.05% 2,510,746 1998 67 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Nationwide Fund: Class I - Q/NQ 14.466205 15.500260 7.15% 7,636,180 2007 12.852978 14.466205 12.55% 9,584,432 2006 12.077171 12.852978 6.42% 12,372,734 2005 11.109665 12.077171 8.71% 14,815,501 2004 8.796082 11.109665 26.30% 16,814,508 2003 10.745186 8.796082 -18.14% 18,383,389 2002 12.303050 10.745186 -12.66% 20,883,168 2001 12.689484 12.303050 -3.05% 21,604,237 2000 11.979444 12.689484 5.93% 21,177,608 1999 10.242940 11.979444 16.95% 13,831,346 1998 NVIT NVIT Nationwide Leaders Fund: Class III - Q/NQ 16.840731 18.607713 10.49% 335,752 2007 14.641162 16.840731 15.02% 343,816 2006 13.400893 14.641162 9.26% 297,929 2005 11.391109 13.400893 17.64% 122,336 2004 9.156690 11.391109 24.40% 112,002 2003 10.000000 9.156690 -8.43% 126,652 2002* NVIT NVIT Technology and Communications Fund: Class I - Q/NQ 3.327388 3.957827 18.95% 127,888 2007 3.021725 3.327388 10.12% 129,601 2006 3.066472 3.021725 -1.46% 167,181 2005 2.967876 3.066472 3.32% 214,117 2004 1.930212 2.967876 53.76% 303,309 2003 3.405832 1.930212 -43.33% 409,418 2002 6.003728 3.405832 -43.27% 654,321 2001 10.000000 6.003728 -39.96% 273,699 2000* NVIT NVIT Technology and Communications Fund: Class III - Q/NQ 12.297868 14.639134 19.04% 365,164 2007 11.176829 12.297868 10.03% 298,011 2006 11.341890 11.176829 -1.46% 250,317 2005 10.980873 11.341890 3.29% 324,818 2004 7.143608 10.980873 53.72% 399,761 2003 10.000000 7.143608 -28.56% 205,745 2002* NVIT NVIT U.S. Growth Leaders Fund: Class III - Q/NQ 13.838553 16.781007 21.26% 268,979 2007 14.011212 13.838553 -1.23% 335,831 2006 12.630767 14.011212 10.93% 526,041 2005 11.340477 12.630767 11.38% 465,822 2004 7.512774 11.340477 50.95% 638,562 2003 10.000000 7.512774 -24.87% 139,418 2002* 68 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 13.952782 13.513164 -3.15% 1,286,676 2007 12.153202 13.952782 14.81% 1,404,623 2006 11.769582 12.153202 3.26% 1,614,350 2005 10.112803 11.769582 16.38% 2,095,112 2004 7.767974 10.112803 30.19% 1,360,120 2003 10.476789 7.767974 -25.86% 1,157,864 2002 12.041215 10.476789 -12.99% 1,292,289 2001 13.600816 12.041215 -11.47% 1,349,271 2000 11.588459 13.600816 17.37% 943,926 1999 10.161693 11.588459 14.04% 576,925 1998 NVIT Van Kampen NVIT Multi Sector Bond Fund: Class I - Q/NQ 14.567404 15.095538 3.63% 2,881,698 2007 14.028046 14.567404 3.84% 3,028,617 2006 13.860058 14.028046 1.21% 3,671,364 2005 13.134781 13.860058 5.52% 3,995,743 2004 11.827658 13.134781 11.05% 3,957,845 2003 11.138320 11.827658 6.19% 4,277,313 2002 10.793620 11.138320 3.19% 4,006,689 2001 10.313452 10.793620 4.66% 3,659,345 2000 10.252876 10.313452 0.59% 2,943,427 1999 Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ 16.055075 18.151705 13.06% 5,146,450 2007 15.015195 16.055075 6.93% 6,102,687 2006 14.423412 15.015195 4.10% 8,474,560 2005 13.617207 14.423412 5.92% 9,976,417 2004 10.498938 13.617207 29.70% 9,856,806 2003 14.492226 10.498938 -27.55% 10,196,426 2002 16.737106 14.492226 -13.41% 10,486,085 2001 16.935851 16.737106 -1.17% 9,380,540 2000 12.070167 16.935851 40.31% 4,954,549 1999 9.827325 12.070167 22.82% 2,000,671 1998 Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 - Q/NQ 22.230932 23.414057 5.32% 2,456,294 2007 19.070302 22.230932 16.57% 2,732,533 2006 16.838447 19.070302 13.25% 2,999,375 2005 14.262204 16.838447 18.06% 2,723,012 2004 10.000000 14.262204 42.62% 1,896,150 2003* 69 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 14.144065 14.894211 5.30% 2,742,511 2007 12.132822 14.144065 16.58% 3,103,824 2006 10.715673 12.132822 13.23% 3,731,046 2005 9.078658 10.715673 18.03% 4,325,376 2004 6.408618 9.078658 41.66% 5,119,547 2003 8.309444 6.408618 -22.88% 6,604,871 2002 9.537743 8.309444 -12.88% 4,032,466 2001 10.000000 9.537743 -4.62% 1,256,646 2000* Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 13.500759 13.963369 3.43% 5,801,676 2007 11.849489 13.500759 13.94% 6,074,336 2006 11.288216 11.849489 4.97% 7,519,794 2005 10.411603 11.288216 8.42% 8,883,355 2004 8.295049 10.411603 25.52% 10,102,409 2003 10.313313 8.295049 -19.57% 10,184,577 2002 11.590413 10.313313 -11.02% 10,637,665 2001 12.826564 11.590413 -9.64% 9,160,618 2000 10.639805 12.826564 20.55% 5,313,570 1999 10.259486 10.639805 3.71% 2,582,656 1998 The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 20.786417 21.932715 5.51% 332,017 2007 18.938505 20.786417 9.76% 451,655 2006 17.032956 18.938505 11.19% 595,238 2005 15.624194 17.032956 9.02% 790,594 2004 12.336461 15.624194 26.65% 1,196,261 2003 11.403171 12.336461 8.18% 1,152,068 2002 10.456971 11.403171 9.05% 661,833 2001 9.477539 10.456971 10.33% 638,919 2000 7.395794 9.477539 28.15% 388,657 1999 10.425451 7.395794 -29.06% 301,931 1998 The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I - Q/NQ 8.787225 10.675982 21.49% 480,956 2007 8.118311 8.787225 8.24% 522,503 2006 6.971218 8.118311 16.45% 843,086 2005 5.788043 6.971218 20.44% 722,785 2004 4.121971 5.788043 40.42% 487,543 2003 6.045067 4.121971 -31.81% 362,853 2002 8.634485 6.045067 -29.99% 269,702 2001 10.000000 8.634485 -13.66% 108,847 2000* 70 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ 34.270022 28.148278 -17.86% 2,477,648 2007 25.062478 34.270022 36.74% 3,331,389 2006 21.616198 25.062478 15.94% 3,865,127 2005 16.000151 21.616198 35.10% 4,566,599 2004 11.746967 16.000151 36.21% 4,416,801 2003 11.953729 11.746967 -1.73% 4,447,454 2002 10.987658 11.953729 8.79% 3,233,706 2001 10.561250 10.987658 4.04% 2,318,276 2000* Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Class R - Q/NQ 22.833014 31.110609 36.25% 470,038 2007 16.520190 22.833014 38.21% 432,605 2006 12.647978 16.520190 30.62% 485,258 2005 10.000000 12.647978 26.48% 233,068 2004* Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class - Q/NQ 21.140699 28.815023 36.30% 580,679 2007 15.300434 21.140699 38.17% 713,141 2006 11.702352 15.300434 30.75% 961,172 2005 9.384754 11.702352 24.70% 1,187,751 2004 6.144858 9.384754 52.73% 1,937,337 2003 6.389225 6.144858 -3.82% 2,177,354 2002 6.569856 6.389225 -2.75% 2,400,770 2001 11.409292 6.569856 -42.42% 1,926,318 2000 5.751082 11.409292 98.38% 1,647,464 1999 8.814851 5.751082 -34.76% 497,198 1998 Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R - Q/NQ 23.166285 33.345665 43.94% 546,317 2007 18.779824 23.166285 23.36% 542,563 2006 12.504808 18.779824 50.18% 780,349 2005 10.000000 12.504808 25.05% 337,461 2004* Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class - Q/NQ 22.661928 32.626096 43.97% 436,085 2007 18.377588 22.661928 23.31% 542,407 2006 12.232540 18.377588 50.24% 701,604 2005 9.941176 12.232540 23.05% 891,024 2004 6.931923 9.941176 43.41% 1,345,636 2003 7.202559 6.931923 -3.76% 802,424 2002 8.120188 7.202559 -11.30% 468,871 2001 7.358645 8.120188 10.35% 466,988 2000 6.139717 7.358645 19.85% 415,476 1999 8.979477 6.139717 -31.63% 197,748 1998 71 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Wells Fargo Advantage Variable Trust - Wells FargoAdvantageVTOpportunity Fund: Investor Class - Q/NQ 12.807680 13.526823 5.61% 2,687,413 2007 11.522296 12.807680 11.16% 3,110,189 2006 10.782336 11.522296 6.86% 3,945,723 2005 9.207993 10.782336 17.10% 4,685,249 2004 6.785241 9.207993 35.71% 4,894,257 2003 9.360871 6.785241 -27.51% 4,997,088 2002 9.814649 9.360871 -4.62% 3,579,910 2001 10.000000 9.814649 -1.85% 752,001 2000* 72 Maximum Optional Benefits Elected (Total 3.95%) (Variable account charges of 3.95% of the daily net assets of the variable account) Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I - Q/NQ 13.458111 12.914871 -4.04% 0 2007 11.965263 13.458111 12.48% 0 2006 11.904527 11.965263 0.51% 0 2005 10.968757 11.904527 8.53% 0 2004 10.000000 10.968757 9.69% 0 2003* American Century Variable Portfolios, Inc. - American Century VP International Fund: Class I - Q/NQ 15.830538 17.947079 13.37% 0 2007 13.180916 15.830538 20.10% 0 2006 12.115462 13.180916 8.79% 0 2005 10.975555 12.115462 10.39% 0 2004 10.000000 10.975555 9.76% 0 2003* American Century Variable Portfolios, Inc. - American Century VP International Fund: Class III - Q/NQ 15.830596 17.947176 13.37% 0 2007 13.180964 15.830596 20.10% 0 2006 12.131971 13.180964 8.65% 0 2005 10.975558 12.131971 10.54% 0 2004 10.000000 10.975558 9.76% 0 2003* American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I - Q/NQ 10.255945 11.918668 16.21% 0 2007 11.038296 10.255945 -7.09% 0 2006 11.247299 11.038296 -1.86% 0 2005 10.580214 11.247299 6.31% 0 2004 10.000000 10.580214 5.80% 0 2003* American Century Variable Portfolios, Inc. - American Century VP Value Fund: Class I - Q/NQ 13.954565 12.711728 -8.91% 0 2007 12.242878 13.954565 13.98% 0 2006 12.133993 12.242878 0.90% 0 2005 11.049142 12.133993 9.82% 0 2004 10.000000 11.049142 10.49% 0 2003* Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares - Q/NQ 14.652833 13.978590 -4.60% 0 2007 13.332414 14.652833 9.90% 0 2006 12.942703 13.332414 3.01% 0 2005 11.055269 12.942703 17.07% 0 2004 10.000000 11.055269 10.55% 0 2003* 73 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period The Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares - Q/NQ 11.476900 11.879229 3.51% 0 2007 10.940914 11.476900 4.90% 0 2006 10.992090 10.940914 -0.47% 0 2005 10.774891 10.992090 2.02% 0 2004 10.000000 10.774891 7.75% 0 2003* Dreyfus Stock Index Fund, Inc.: Initial Shares - Q/NQ 12.870609 13.009034 1.08% 0 2007 11.600461 12.870609 10.95% 0 2006 11.534900 11.600461 0.57% 0 2005 10.854168 11.534900 6.27% 0 2004 10.000000 10.854168 8.54% 0 2003* Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares - Q/NQ 12.126423 12.475449 2.88% 0 2007 10.837811 12.126423 11.89% 0 2006 10.808967 10.837811 0.27% 0 2005 10.712816 10.808967 0.90% 0 2004 10.000000 10.712816 7.13% 0 2003* Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares - Q/NQ 9.600799 9.715944 1.20% 0 2007 9.595884 9.600799 0.05% 0 2006 9.861486 9.595884 -2.69% 0 2005 9.908369 9.861486 -0.47% 0 2004 10.000000 9.908369 -0.92% 0 2003* Fidelity Variable Insurance Products Fund - VIP Contrafund® Portfolio: Service Class - Q/NQ 14.436497 16.290613 12.84% 0 2007 13.467626 14.436497 7.19% 0 2006 11.998160 13.467626 12.25% 0 2005 10.830147 11.998160 10.78% 0 2004 10.000000 10.830147 8.30% 0 2003* Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class - Q/NQ 13.890888 13.528307 -2.61% 0 2007 12.042275 13.890888 15.35% 0 2006 11.853486 12.042275 1.59% 0 2005 11.079669 11.853486 6.98% 0 2004 10.000000 11.079669 10.80% 0 2003* Fidelity Variable Insurance Products Fund - VIP Growth Opportunities Portfolio: Service Class - Q/NQ 11.130491 13.560795 21.83% 0 2007 10.856195 11.130491 2.53% 0 2006 10.694558 10.856195 1.51% 0 2005 10.765178 11.069975 2.83% 0 2004 10.000000 10.765178 7.65% 0 2003* 74 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class - Q/NQ 11.130491 13.560795 21.83% 0 2007 10.856195 11.130491 2.53% 0 2006 10.694558 10.856195 1.51% 0 2005 10.782503 10.694558 -0.82% 0 2004 10.000000 10.782503 7.83% 0 2003* Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service Class - Q/NQ 11.532030 11.368331 -1.42% 0 2007 10.797837 11.532030 6.80% 0 2006 10.963993 10.797837 -1.52% 0 2005 10.427515 10.963993 5.14% 0 2004 10.000000 10.427515 4.28% 0 2003* Fidelity Variable Insurance Products Fund - VIP High Income Portfolio: Service ClassR- Q/NQ 10.000000 9.622730 -3.77% 0 2007 Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class - Q/NQ 15.934056 17.934286 12.55% 0 2007 14.063448 15.934056 13.30% 0 2006 12.305317 14.063448 14.29% 0 2005 11.288602 12.305317 9.01% 0 2004 10.000000 11.288602 12.89% 0 2003* Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R - Q/NQ 15.930793 17.933434 12.57% 0 2007 14.060232 15.930793 13.30% 0 2006 12.307376 14.060232 14.24% 0 2005 11.289618 12.307376 9.01% 0 2004 10.000000 11.289618 12.90% 0 2003* Fidelity Variable Insurance Products Fund - VIP Value Strategies Portfolio: Service Class - Q/NQ 13.242307 13.428496 1.41% 0 2007 11.863686 13.242307 11.62% 0 2006 12.042450 11.863686 -1.48% 0 2005 10.999077 12.042450 9.49% 0 2004 10.000000 10.999077 9.99% 0 2003* J.P. Morgan Series Trust II - J.P. Morgan Mid Cap Value Portfolio - Q/NQ 13.167496 12.954861 -1.61% 0 2007 11.731699 13.167496 12.24% 0 2006 11.182422 11.731699 4.91% 0 2005 10.000000 11.182422 11.82% 0 2004* 75 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Janus Aspen Series - Forty Portfolio: Service Shares - Q/NQ 13.641882 17.899787 31.21% 0 2007 13.014930 13.641882 4.82% 0 2006 12.036965 13.014930 8.12% 0 2005 10.623009 12.036965 13.31% 0 2004 10.000000 10.623009 6.23% 0 2003* Janus Aspen Series - Global Technology Portfolio: Service Shares - Q/NQ 11.636151 13.598782 16.87% 0 2007 11.234036 11.636151 3.58% 0 2006 10.483595 11.234036 7.16% 0 2005 10.853357 10.483595 -3.41% 0 2004 10.000000 10.853357 8.53% 0 2003* Janus Aspen Series - Global Technology Portfolio: Service II Shares - Q/NQ 11.637258 13.606358 16.92% 0 2007 11.223502 11.637258 3.69% 0 2006 10.494788 11.223502 6.94% 0 2005 10.835926 10.494788 -3.15% 0 2004 10.000000 10.835926 8.36% 0 2003* Janus Aspen Series - International Growth Portfolio: Service Shares - Q/NQ 22.822715 28.057725 22.94% 0 2007 16.202801 22.822715 40.86% 0 2006 12.783516 16.202801 26.75% 0 2005 11.213596 12.783516 14.00% 0 2004 10.000000 11.213596 12.14% 0 2003* Janus Aspen Series - International Growth Portfolio: Service II Shares - Q/NQ 22.854915 28.109273 22.99% 0 2007 16.218265 22.854915 40.92% 0 2006 12.788214 16.218265 26.82% 0 2005 11.215445 12.788214 14.02% 0 2004 10.000000 11.215445 12.15% 0 2003* Neuberger Berman Advisers Management Trust - AMT Guardian Portfolio - Q/NQ 13.853352 14.286100 3.12% 0 2007 12.719879 13.853352 8.91% 0 2006 12.216245 12.719879 4.12% 0 2005 10.981733 12.216245 11.24% 0 2004 10.000000 10.981733 9.82% 0 2003* Neuberger Berman Advisers Management Trust - AMT Mid-Cap Growth Portfolio: I Class - Q/NQ 14.631301 17.215808 17.66% 0 2007 13.280016 14.631301 10.18% 0 2006 12.154159 13.280016 9.26% 0 2005 10.879664 12.154159 11.71% 0 2004 10.000000 10.879664 8.80% 0 2003* 76 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Neuberger Berman Advisers Management Trust - AMT Partners Portfolio - Q/NQ 15.336720 16.102395 4.99% 0 2007 14.224432 15.336720 7.82% 0 2006 12.543694 14.224432 13.40% 0 2005 10.976528 12.543694 14.28% 0 2004 10.000000 10.976528 9.77% 0 2003* Neuberger Berman Advisers Management Trust - AMT Socially Responsive Portfolio: I Class - Q/NQ 12.427065 12.842155 3.34% 0 2007 11.377568 12.427065 9.22% 0 2006 11.083971 11.377568 2.65% 0 2005 10.000000 11.083971 10.84% 0 2004* NVIT Federated NVIT High Income Bond Fund: Class I - Q/NQ 11.498656 11.388210 -0.96% 0 2007 10.822514 11.498656 6.25% 0 2006 11.004388 10.822514 -1.65% 0 2005 10.406133 11.004388 5.75% 0 2004 10.000000 10.406133 4.06% 0 2003* NVIT Federated NVIT High Income Bond Fund: Class III - Q/NQ 10.903657 10.802451 -0.93% 0 2007 10.262940 10.903657 6.24% 0 2006 10.000000 10.262940 2.63% 0 2005* NVIT Gartmore NVIT Emerging Markets Fund: Class I - Q/NQ 23.036685 32.206200 39.80% 0 2007 17.540452 23.036685 31.33% 0 2006 13.766075 17.540452 27.42% 0 2005 11.869749 13.766075 15.98% 0 2004 10.000000 11.869749 18.70% 0 2003* NVIT Gartmore NVIT Emerging Markets Fund: Class III - Q/NQ 23.028703 32.188257 39.77% 0 2007 17.543805 23.028703 31.26% 0 2006 13.766872 17.543805 27.43% 0 2005 11.869135 13.766872 15.99% 0 2004 10.000000 11.869135 18.69% 0 2003* NVIT Gartmore NVIT Global Utilities Fund: Class III - Q/NQ 18.840440 21.782092 15.61% 0 2007 14.254040 18.840440 32.18% 0 2006 13.935684 14.254040 2.28% 0 2005 11.164700 13.935684 24.84% 0 2004 10.000000 11.164700 11.65% 0 2003* 77 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT Gartmore NVIT International Equity Fund: Class I - Q/NQ 19.827839 24.209543 22.10% 0 2007 15.523325 19.827839 27.73% 0 2006 12.410339 15.523325 25.08% 0 2005 11.314552 12.410339 9.68% 0 2004 10.000000 11.314552 13.15% 0 2003* NVIT Gartmore NVIT International Equity Fund: Class III - Q/NQ 19.847953 24.234691 22.10% 0 2007 15.540748 19.847953 27.72% 0 2006 12.427603 15.540748 25.05% 0 2005 11.314566 12.427603 9.84% 0 2004 10.000000 11.314566 13.15% 0 2003* NVIT Gartmore NVIT Worldwide Leaders Fund: Class I - Q/NQ 12.098532 14.224412 17.57% 0 2007 12.631194 12.098532 -4.22% 0 2006 11.741214 12.631194 7.58% 0 2005 10.754059 11.947615 11.10% 0 2004 10.000000 10.754059 7.54% 0 2003* NVIT Gartmore NVIT Worldwide Leaders Fund: Class III - Q/NQ 16.572674 19.088465 15.18% 0 2007 13.712619 16.572674 20.86% 0 2006 11.961537 13.712619 14.64% 0 2005 10.766604 11.961537 11.10% 0 2004 10.000000 10.766604 7.67% 0 2003* NVIT J.P. Morgan NVIT Balanced Fund: Class I - Q/NQ 11.672576 11.727545 0.47% 0 2007 10.825217 11.672576 7.83% 0 2006 10.989679 10.825217 -1.50% 0 2005 10.546051 10.989679 4.21% 0 2004 10.000000 10.546051 5.46% 0 2003* NVIT NVIT Global Financial Services Fund: Class III - Q/NQ 15.959222 15.153411 -5.05% 0 2007 13.805892 15.959222 15.60% 0 2006 12.927718 13.805892 6.79% 0 2005 11.111516 12.927718 16.35% 0 2004 10.000000 11.111516 11.12% 0 2003* NVIT NVIT Government Bond Fund: Class I - Q/NQ 9.613647 9.892845 2.90% 0 2007 9.684306 9.613647 -0.73% 0 2006 9.762819 9.684306 -0.80% 0 2005 9.843185 9.762819 -0.82% 0 2004 10.000000 9.843185 -1.57% 0 2003* 78 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Growth Fund: Class I - Q/NQ 11.565261 13.276785 14.80% 0 2007 11.340179 11.565261 1.98% 0 2006 11.084575 11.340179 2.31% 0 2005 10.670030 11.084575 3.89% 0 2004 10.000000 10.670030 6.70% 0 2003* NVIT NVIT Health Sciences Fund: Class III - Q/NQ 11.276500 12.261190 8.73% 0 2007 11.430215 11.276500 -1.34% 0 2006 10.974448 11.430215 4.15% 0 2005 10.594708 10.974448 3.58% 0 2004 10.000000 10.594708 5.95% 0 2003* NVIT NVIT Mid Cap Growth Fund: Class I - Q/NQ 13.332111 13.956794 4.69% 0 2007 12.627825 13.332111 5.58% 0 2006 11.978520 12.627825 5.42% 0 2005 10.812654 11.978520 10.78% 0 2004 10.000000 10.812654 8.13% 0 2003* NVIT NVIT Money Market Fund: Class I - Q/NQ 9.504398 9.564387 0.63% 0 2007 9.465361 9.504398 0.41% 0 2006 9.597465 9.465361 -1.38% 0 2005 9.911733 9.597465 -3.17% 0 2004 10.000000 9.911733 -0.88% 0 2003* NVIT NVIT Multi-Manager Small Cap Growth Fund: Class I - Q/NQ 11.871058 12.511161 5.39% 0 2007 11.974118 11.871058 -0.86% 0 2006 11.531851 11.974118 3.84% 0 2005 10.585805 11.531851 8.94% 0 2004 10.000000 10.585805 5.86% 0 2003* NVIT NVIT Multi-Manager Small Cap Value Fund: Class I - Q/NQ 14.399755 12.874275 -10.59% 0 2007 12.780098 14.399755 12.67% 0 2006 12.907398 12.780098 -0.99% 0 2005 11.456256 12.907398 12.67% 0 2004 10.000000 11.456256 14.56% 0 2003* NVIT NVIT Multi-Manager Small Company Fund: Class I - Q/NQ 14.608533 14.327367 -1.92% 0 2007 13.573617 14.608533 7.62% 0 2006 12.580378 13.573617 7.90% 0 2005 11.004229 12.580378 14.32% 0 2004 10.000000 11.004229 10.04% 0 2003* 79 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period NVIT NVIT Nationwide Fund: Class I - Q/NQ 12.777678 13.274156 3.89% 0 2007 11.706272 12.777678 9.15% 0 2006 11.342138 11.706272 3.21% 0 2005 10.759298 11.342138 5.42% 0 2004 10.000000 10.759298 7.59% 0 2003* NVIT NVIT Nationwide Leaders Fund: Class III - Q/NQ 14.265859 15.282705 7.13% 0 2007 12.788796 14.265859 11.55% 0 2006 12.069791 12.788796 5.96% 0 2005 10.579935 12.069791 14.08% 0 2004 10.000000 10.579935 5.80% 0 2003* NVIT NVIT Technology and Communications Fund: Class I - Q/NQ 10.823041 12.481764 15.33% 0 2007 10.134982 10.823041 6.79% 0 2006 10.605427 10.134982 -4.44% 0 2005 10.584966 10.605427 0.19% 0 2004 10.000000 10.584966 5.85% 0 2003* NVIT NVIT Technology and Communications Fund: Class III - Q/NQ 10.805515 12.471069 15.41% 0 2007 10.126436 10.805515 6.71% 0 2006 10.596048 10.126436 -4.43% 0 2005 10.579097 10.596048 0.16% 0 2004 10.000000 10.579097 5.79% 0 2003* NVIT NVIT U.S. Growth Leaders Fund: Class III - Q/NQ 12.098532 14.224412 17.57% 0 2007 12.631194 12.098532 -4.22% 0 2006 11.741214 12.631194 7.58% 0 2005 10.870974 11.741214 8.01% 0 2004 10.000000 10.870974 8.71% 0 2003* NVIT Van Kampen NVIT Comstock Value Fund: Class I - Q/NQ 13.715331 12.878644 -6.10% 0 2007 12.318371 13.715331 11.34% 0 2006 12.300999 12.318371 0.14% 0 2005 10.899337 12.300999 12.86% 0 2004 10.000000 10.899337 8.99% 0 2003* NVIT Van Kampen NVIT Multi Sector Bond Fund: Class I - Q/NQ 10.299953 10.348459 0.47% 0 2007 10.227481 10.299953 0.71% 0 2006 10.419748 10.227481 -1.85% 0 2005 10.182870 10.419748 2.33% 0 2004 10.000000 10.182870 1.83% 0 2003* 80 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares - Q/NQ 11.631239 12.749791 9.62% 0 2007 11.216746 11.631239 3.70% 0 2006 11.110148 11.216746 0.96% 0 2005 10.816685 11.110148 2.71% 0 2004 10.000000 10.816685 8.17% 0 2003* Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 - Q/NQ 16.144911 16.486328 2.11% 0 2007 14.280808 16.144911 13.05% 0 2006 13.001985 14.280808 9.84% 0 2005 11.356483 13.001985 14.49% 0 2004 10.000000 11.356483 13.56% 0 2003* Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares - Q/NQ 16.154612 16.493364 2.10% 0 2007 14.288964 16.154612 13.06% 0 2006 13.012802 14.288964 9.81% 0 2005 11.369014 13.012802 14.46% 0 2004 10.000000 11.356483 13.56% 0 2003* Oppenheimer Variable Account Funds - Oppenheimer Main Street Fund®/VA: Non-Service Shares - Q/NQ 12.780248 12.815658 0.28% 0 2007 11.566366 12.780248 10.49% 0 2006 11.361558 11.566366 1.80% 0 2005 10.806414 11.361558 5.14% 0 2004 10.000000 10.806414 8.06% 0 2003* The Universal Institutional Funds, Inc. - Emerging Markets Debt Portfolio: Class I - Q/NQ 12.745643 13.039103 2.30% 0 2007 11.974194 12.745643 6.44% 0 2006 11.104708 11.974194 7.83% 0 2005 10.504370 11.104708 5.72% 0 2004 10.000000 10.504370 5.04% 0 2003* The Universal Institutional Funds, Inc. - Mid Cap Growth Portfolio: Class I - Q/NQ 14.954415 17.615665 17.80% 0 2007 14.246527 14.954415 4.97% 0 2006 12.614250 14.246527 12.94% 0 2005 10.800269 12.614250 16.80% 0 2004 10.000000 10.800269 8.00% 0 2003* The Universal Institutional Funds, Inc. - U.S. Real Estate Portfolio: Class I - Q/NQ 20.738373 16.514722 -20.37% 0 2007 15.638203 20.738373 32.61% 0 2006 13.907697 15.638203 12.44% 0 2005 10.615667 13.907697 31.01% 0 2004 10.000000 10.615667 6.16% 0 2003* 81 Sub-Account Accumulation Unit Value at Beginning of Period Accumulation Unit Value at End of Period Percent Change in Accumulation Unit Value Number of Accumulation Units at End of Period Period Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Class R - Q/NQ 21.043388 27.799875 32.11% 0 2007 15.699260 21.043388 34.04% 0 2006 14.053549 15.699260 26.67% 0 2005 10.000000 12.393433 23.93% 0 2004* Van Eck Worldwide Insurance Trust - Worldwide Emerging Markets Fund: Initial Class - Q/NQ 23.878911 31.557016 32.15% 0 2007 17.820098 23.878911 34.00% 0 2006 14.053549 17.820098 26.80% 0 2005 11.622177 14.053549 20.92% 0 2004 10.000000 11.622177 16.22% 0 2003* Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Class R - Q/NQ 21.350815 29.796824 39.56% 0 2007 17.847051 21.350815 19.63% 0 2006 12.253143 17.847051 45.65% 0 2005 10.000000 12.253143 22.53% 0 2004* Van Eck Worldwide Insurance Trust - Worldwide Hard Assets Fund: Initial Class - Q/NQ 24.205771 33.787779 39.59% 0 2007 20.240794 24.205771 19.59% 0 2006 13.891560 20.240794 45.71% 0 2005 11.641812 13.891560 19.32% 0 2004 10.000000 11.641812 16.42% 0 2003* Wells Fargo Advantage Variable Trust - Wells FargoAdvantageVTOpportunity Fund: Investor Class - Q/NQ 13.747838 14.077554 2.40% 0 2007 12.753269 13.747838 7.80% 0 2006 12.305755 12.753269 3.64% 0 2005 10.837045 12.305775 13.55% 0 2004 10.000000 10.837045 8.37% 0 2003* 82 Appendix C: Contract Types and Tax Information The contracts described in this prospectus are classified according to the tax treatment to which they are subject under the Internal Revenue Code.Following is a general description of the various contract types.Eligibility requirements, tax benefits (if any), limitations, and other features of the contracts will differ depending on contract type. Types of Contracts Charitable Remainder Trusts Charitable Remainder Trusts are trusts that meet the requirements of Section 664 of the Internal Revenue Code.Non-Qualified Contracts that are issued to Charitable Remainder Trusts will differ from other Non-Qualified Contracts in three respects: (1) Waiver of CDSC.In addition to the CDSC-free withdrawal privilege available to all contracts, Charitable Remainder Trusts may also withdraw the difference between: (a) the contract value on the day before the withdrawal; and (b) the total amount of purchase payments made to the contract (less an adjustment for amounts surrendered). (2) Contract ownership at annuitization.On the annuitization date, if the contract owner is a Charitable Remainder Trust, the Charitable Remainder Trust will continue to be the contract owner and the annuitant will NOT become the contract owner. (3) Recipient of death benefit proceeds.With respect to the death benefit proceeds, if the contract owner is a Charitable Remainder Trust, the death benefit is payable to the Charitable Remainder Trust.Any designation in conflict with the Charitable Remainder Trust’s right to the death benefit will be void. While these provisions are intended to facilitate a Charitable Remainder Trust's ownership of this contract, the rules governing Charitable Remainder Trusts are numerous and complex.A Charitable Remainder Trust that is considering purchasing this contract should seek the advice of a qualified tax and/or financial adviser prior to purchasing the contract.An annuity that has a Charitable Remainder Trust endorsement is not a charitable remainder trust; the endorsement is merely to facilitate ownership of the contract by a Charitable Remainder Trust. Investment Only (Qualified Plans) Contracts that are owned by Qualified Plans are not intended to confer tax benefits on the beneficiaries of the plan; they are used as investment vehicles for the plan.The income tax consequences to the beneficiary of a Qualified Plan are controlled by the operation of the plan, not by operation of the assets in which the plan invests. Beneficiaries of Qualified Plans should contact their employer and/or trustee of the plan to obtain and review the plan, trust, summary plan description and other documents for the tax and other consequences of being a participant in a Qualified Plan. Individual Retirement Annuities (IRAs) IRAs are contracts that satisfy the provisions of Section 408(b) of the Internal Revenue Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from qualified plans, Tax Sheltered Annuities and other IRAs can be received); · certain minimum distribution requirements must be satisfied after the owner attains the age of 70½; · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, additional distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. Depending on the circumstance of the owner, all or a portion of the contributions made to the account may be deducted for federal income tax purposes. IRAs may receive rollover contributions from other Individual Retirement Accounts, other Individual Retirement Annuities, Tax Sheltered Annuities, certain 457 governmental plans and qualified retirement plans (including 401(k) plans). When the owner of an IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.In addition, upon the death of the owner of an IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period.Due to recent changes in Treasury Regulations, the amount used to compute the mandatory distributions may exceed the contract value. Failure to make the mandatory distributions can result in an additional penalty tax of 50% of the excess of the amount required to be distributed over the amount that was actually distributed. For further details regarding IRAs, please refer to the disclosure statement provided when the IRA was established and the annuity contract’s IRA endorsement. 83 Non-Qualified Contracts A Non-Qualified Contract is a contract that does not qualify for certain tax benefits under the Internal Revenue Code, and which is not an IRA, a Roth IRA, a SEP IRA, a Simple IRA, or a Tax Sheltered Annuity. Upon the death of the owner of a Non-Qualified Contract, mandatory distribution requirements are imposed to ensure distribution of the entire balance in the contract within a required period. Non-Qualified contracts that are owned by natural persons allow the deferral of taxation on the income earned in the contract until it is distributed or deemed to be distributed.Non-Qualified contracts that are owned by non-natural persons, such as trusts, corporations and partnerships are generally subject to current income tax on the income earned inside the contract, unless the non-natural person owns the contract as an “agent” of a natural person. Roth IRAs Roth IRA contracts are contracts that satisfy the provisions of Section 408A of the Internal Revenue Code, including the following requirements: · the contract is not transferable by the owner; · the premiums are not fixed; · if the contract owner is younger than age 50, the annual premium cannot exceed $5,000; if the contract owner is age 50 or older, the annual premium cannot exceed $6,000 (although rollovers of greater amounts from other Roth IRAs and IRAs can be received); · the entire interest of the owner in the contract is nonforfeitable; and · after the death of the owner, certain distribution requirements may be imposed to ensure distribution of the entire balance in the contract within the statutory period of time. A Roth IRA can receive a rollover from an IRA; however, the amount rolled over from the IRA to the Roth IRA is required to be included in the owner's federal gross income at the time of the rollover, and will be subject to federal income tax. There are income limitations on eligibility to participate in a Roth IRA and additional income limitations for eligibility to rollover amounts from an IRA to a Roth IRA. For further details regarding Roth IRAs, please refer to the disclosure statement provided when the Roth IRA was established and the annuity contract’s IRA endorsement. Simplified Employee Pension IRAs (SEP IRA) A SEP IRA is a written plan established by an employer for the benefit of employees which permits the employer to make contributions to an IRA established for the benefit of each employee. An employee may make deductible contributions to a SEP IRA subject to the same restrictions and limitations as an IRA.In addition, the employer may make contributions to the SEP IRA, subject to dollar and percentage limitations imposed by both the Internal Revenue Code and the written plan. A SEP IRA plan must satisfy: · minimum participation rules; · top-heavy contribution rules; · nondiscriminatory allocation rules; and · requirements regarding a written allocation formula. In addition, the plan cannot restrict withdrawals of non-elective contributions, and must restrict withdrawals of elective contributions before March 15th of the following year. When the owner of a SEP IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a SEP IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Simple IRAs A Simple IRA is an individual retirement annuity that is funded exclusively by a qualified salary reduction arrangement and satisfies: · vesting requirements; · participation requirements; and · administrative requirements. The funds contributed to a Simple IRA cannot be commingled with funds in IRAs or SEP IRAs. A Simple IRA cannot receive rollover distributions except from another Simple IRA. When the owner of a Simple IRA attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value. In addition, upon the death of the owner of a Simple IRA, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Tax Sheltered Annuities Certain tax-exempt organizations (described in section 501(c)(3) of the Internal Revenue Code) and public school systems may establish a plan under which annuity contracts can be purchased for their employees.These annuity contracts are often referred to as Tax Sheltered Annuities. Purchase payments made to Tax Sheltered Annuities are excludable from the income of the employee, up to statutory maximum amounts.These amounts should be set forth in the plan adopted by the employer. 84 Tax Sheltered Annuities may receive rollover contributions from Individual Retirement Accounts, Individual Retirement Annuities, other Tax Sheltered Annuities, certain 457 governmental plans, and qualified retirement plans (including 401(k) plans). The owner's interest in the contract is nonforfeitable (except for failure to pay premiums) and cannot be transferred. When the owner of a Tax Sheltered Annuity attains the age of 70½, the Internal Revenue Code requires that certain minimum distributions be made.Due to recent changes in Treasury Regulations, the amount used to compute the minimum distributions may exceed the contract value.In addition, upon the death of the owner of a Tax Sheltered Annuity, mandatory distribution requirements are imposed by the Internal Revenue Code to ensure distribution of the entire contract value within the required statutory period. Final 403(b) Regulations were issued by the Internal Revenue Service that impose certain restrictions on non-taxable transfers or exchanges of one 403(b) Tax Sheltered Annuity contract for another. Nationwide will no longer issue or accept applications for new and/or in-service transfers to new or existing Nationwide individual 403(b) Tax Sheltered Annuity contracts used for salary reduction plans not subject to ERISA.Nationwide will continue to accept applications and in-service transfers for individual 403(b) Tax Sheltered Annuity contracts used for 403(b) plans that are subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Commencing in 2009, Tax Sheltered Annuities must be issued pursuant to a written plan, and the plan must satisfy various administrative requirements.You should check with your employer to ensure that these requirements will be satisfied in a timely manner. Federal Tax Considerations Federal Income Taxes The tax consequences of purchasing a contract described in this prospectus will depend on: · the type of contract purchased; · the purposes for which the contract is purchased; and · the personal circumstances of individual investors having interests in the contracts. Existing tax rules are subject to change, and may affect individuals differently depending on their situation.Nationwide does not guarantee the tax status of any contracts or any transactions involving the contracts. Representatives of the Internal Revenue Service have informally suggested, from time to time, that the number of underlying mutual funds available or the number of transfer opportunities available under a variable product may be relevant in determining whether the product qualifies for the desired tax treatment.In 2003, the Internal Revenue Service issued formal guidance, in Revenue Ruling 2003-91, that indicates that if the number of underlying mutual funds available in a variable insurance product does not exceed 20, the number of underlying mutual funds alone would not cause the contract to not qualify for the desired tax treatment.The Internal Revenue Service has also indicated that exceeding 20 investment options may be considered a factor, along with other factors including the number of transfer opportunities available under the contract, when determining whether the contract qualifies for the desired tax treatment.The revenue ruling did not indicate the actual number of underlying mutual funds that would cause the contract to not provide the desired tax treatment.Should the U.S. Secretary of the Treasury issue additional rules or regulations limiting the number of underlying mutual funds, transfers between underlying mutual funds, exchanges of underlying mutual funds or changes in investment objectives of underlying mutual funds such that the contract would no longer qualify for tax deferred treatment under Section 72 of the Internal Revenue Code, Nationwide will take whatever steps are available to remain in compliance. If the contract is purchased as an investment of certain retirement plans (such as qualified retirement plans, Individual Retirement Accounts, and custodial accounts as described in Sections 401 and 408(a) of the Internal Revenue Code), tax advantages enjoyed by the contract owner and/or annuitant may relate to participation in the plan rather than ownership of the annuity contract.Such plans are permitted to purchase investments other than annuities and retain tax-deferred status. The following is a brief summary of some of the federal income tax considerations related to the contracts.In addition to the federal income tax, distributions from annuity contracts may be subject to state and local income taxes.The tax rules across all states and localities are not uniform and therefore will not be discussed in this prospectus.Tax rules that may apply to contracts issued in U.S. territories such as Puerto Rico and Guam are also not discussed.Nothing in this prospectus should be considered to be tax advice.Contract owners and prospective contract owners should consult a financial consultant, tax adviser or legal counsel to discuss the taxation and use of the contracts. IRAs, SEP IRAs and Simple IRAs Distributions from IRAs, SEP IRAs and Simple IRAs are generally taxed as ordinary income when received.If any of the amount contributed to the Individual Retirement Annuity was nondeductible for federal income tax purposes, then a portion of each distribution is excludable from income. If distributions of income from an IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to the regular income tax, and an additional penalty tax of 10% is generally applicable.(For Simple IRAs, the 10% penalty is increased to 25% if the distribution is made during the 2-year period beginning on the date that the individual first participated in the Simple IRA.)The 10% penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); 85 · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · used for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Roth IRAs Distributions of earnings from Roth IRAs are taxable or nontaxable depending upon whether they are "qualified distributions" or "non-qualified distributions."A "qualified distribution" is one that satisfies the five-year rule and meets one of the following requirements: · it is made on or after the date on which the contract owner attains age 59½; · it is made to a beneficiary (or the contract owner’s estate) on or after the death of the contract owner; · it is attributable to the contract owner’s disability; or · it is used for expenses attributable to the purchase of a home for a qualified first-time buyer. The five-year rule generally is satisfied if the distribution is not made within the five year period beginning with the first taxable year in which a contribution is made to any Roth IRA established for the owner. A qualified distribution is not included in gross income for federal income tax purposes. A non-qualified distribution is not includable in gross income to the extent that the distribution, when added to all previous distributions, does not exceed the total amount of contributions made to the Roth IRA.Any non-qualified distribution in excess of total contributions is includable in the contract owner’s gross income as ordinary income in the year that it is distributed to the contract owner. Special rules apply for Roth IRAs that have proceeds received from an IRA prior to January 1, 1999 if the owner elected the special 4-year income averaging provisions that were in effect for 1998. If non-qualified distributions of income from a Roth IRA are made prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; · for qualified higher education expenses; or · used for expenses attributable to the purchase of a home for a qualified first-time buyer. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Tax Sheltered Annuities Distributions from Tax Sheltered Annuities are generally taxed when received.A portion of each distribution after the annuitization date is excludable from income based on a formula established pursuant to the Internal Revenue Code.The formula excludes from income the amount invested in the contract divided by the number of anticipated payments until the full investment in the contract is recovered.Thereafter all distributions are fully taxable. If a distribution of income is made from a Tax Sheltered Annuity prior to the date that the owner attains the age of 59½ years, the income is subject to both the regular income tax and an additional penalty tax of 10%.The penalty tax can be avoided if the distribution is: · made to a beneficiary on or after the death of the owner; · attributable to the owner becoming disabled (as defined in the Internal Revenue Code); · part of a series of substantially equal periodic payments made not less frequently than annually made for the life (or life expectancy) of the owner, or the joint lives (or joint life expectancies) of the owner and his or her designated beneficiary; or · made to the owner after separation from service with his or her employer after age 55. A loan from a Tax Sheltered Annuity generally is not considered to be a distribution, and is therefore generally not taxable.However, if the loan is not repaid in accordance with the repayment schedule, the entire balance of the loan would be treated as being in default, and the defaulted amount would be treated as being distributed to the participant as a taxable distribution. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Natural Persons as Contract Owners Generally, the income earned inside a Non-Qualified Annuity Contract that is owned by a natural person is not taxable until it is distributed from the contract. Distributions before the annuitization date are taxable to the contract owner to the extent that the cash value of the contract exceeds the contract owner’s investment in the contract at the time of the distribution.In general, the investment in the contract is equal to the purchase payment made with after-tax dollars.Distributions, for this purpose, include full and partial 86 surrenders, any portion of the contract that is assigned or pledged, amounts borrowed from the contract, or any portion of the contract that is transferred by gift.For these purposes, a transfer by gift may occur upon annuitization if the contract owner and the annuitant are not the same individual. With respect to annuity distributions on or after the annuitization date, a portion of each annuity payment is excludable from taxable income.The amount excludable from each annuity payment is determined by multiplying the annuity payment by a ratio which is the contract owner’s investment in the contract, divided by the expected return on the contract.Once the entire investment in the contract is recovered, all distributions are fully includable in income.The maximum amount excludable from income is the investment in the contract.If the annuitant dies before the entire investment in the contract has been excluded from income, and as a result of the annuitant's death no more payments are due under the contract, then the unrecovered investment in the contract may be deducted on his or her final tax return. In determining the taxable amount of a distribution, all annuity contracts issued after October 21, 1988 by the same company to the same contract owner during the same calendar year will be treated as one annuity contract. A special rule applies to distributions from contracts that have investments that were made prior to August 14, 1982.For those contracts, distributions that are made prior to the annuitization date are treated first as a recovery of the investment in the contract as of that date.A distribution in excess of the amount of the investment in the contract as of August 14, 1982, will be treated as taxable income. The Internal Revenue Code imposes a penalty tax if a distribution is made before the contract owner reaches age 59½.The amount of the penalty is 10% of the portion of any distribution that is includable in gross income.The penalty tax does not apply if the distribution is: · the result of a contract owner’s death; · the result of a contract owner’s disability, (as defined in the Internal Revenue Code); · one of a series of substantially equal periodic payments made over the life (or life expectancy) of the contract owner or the joint lives (or joint life expectancies) of the contract owner and the beneficiary selected by the contract owner to receive payment under the annuity payment option selected by the contract owner; or · is allocable to an investment in the contract before August 14, 1982. If the contract owner dies before the contract is completely distributed, the balance will be included in the contract owner’s gross estate for tax purposes. Non-Qualified Contracts - Non-Natural Persons as Contract Owners The previous discussion related to the taxation of Non-Qualified Contracts owned by individuals.Different rules (the so-called "non-natural persons" rules) apply if the contract owner is not a natural person. Generally, contracts owned by corporations, partnerships, trusts, and similar entities are not treated as annuity contracts under the Internal Revenue Code.Therefore, income earned under a Non-Qualified Contract that is owned by a non-natural person is taxed as ordinary income during the taxable year that it is earned.Taxation is not deferred, even if the income is not distributed out of the contract.The income is taxable as ordinary income, not capital gain. The non-natural persons rules do not apply to all entity-owned contracts.For purposes of the non-natural persons rule, a contract that is owned by a non-natural person as an agent of an individual is treated as owned by the individual.This would cause the contract to be treated as an annuity under the Internal Revenue Code, allowing tax deferral.However, this exception does not apply when the non-natural person is an employer that holds the contract under a non-qualified deferred compensation arrangement for one or more employees. The non-natural persons rules also do not apply to contracts that are: · acquired by the estate of a decedent by reason of the death of the decedent; · issued in connection with certain qualified retirement plans and individual retirement plans; · purchased by an employer upon the termination of certain qualified retirement plans; or · immediate annuities within the meaning of Section 72(u) of the Internal Revenue Code. If the annuitant dies before the contract is completely distributed, the balance may be included in the annuitant’s gross estate for tax purposes, depending on the obligations that the non-natural owner may have owed to the annuitant. GMWB Rider.Although the tax treatment is not clear, if you purchase the GMWB rider and you take a withdrawal from your Contract before the annuitization date, we intend to treat the following amount of the withdrawal as a taxable distribution:greater of (a) your account value immediately before the distribution (b) your Guaranteed Lifetime Amount immediately before the distribution, (c) the remaining investment in the Contract. In certain circumstances, this treatment with respect to the GMWB rider could result in your account value being less than your investment in the Contract after such a withdrawal. If you subsequently surrender your contract under such circumstances, you would have a loss that may be deductible. If you purchase the GMWB rider in an IRA or Tax Sheltered Annuity, additional distributions may be required to satisfy the minimum distribution requirements. Please consult your tax advisor. Withholding Pre-death distributions from the contracts are subject to federal income tax.Nationwide will withhold the tax from the distributions unless the contract owner requests otherwise.If the distribution is from a Tax Sheltered Annuity, it will be subject to mandatory 20% withholding that cannot be waived, unless: 87 · the distribution is made directly to another Tax Sheltered Annuity, qualified pension or profit-sharing plan described in section 401(a), an eligible deferred compensation plan described in section 457(b) which is maintained by an eligible employer described in section 457(e)(1)(A) or IRA; or · the distribution satisfies the minimum distribution requirements imposed by the Internal Revenue Code. In addition, under some circumstances, the Internal Revenue Code will not permit contract owners to waive withholding.Such circumstances include: · if the payee does not provide Nationwide with a taxpayer identification number; or · if Nationwide receives notice from the Internal Revenue Service that the taxpayer identification number furnished by the payee is incorrect. If a contract owner is prohibited from waiving withholding, as described above, the distribution will be subject to mandatory back-up withholding.The mandatory back-up withholding rate is established by Section 3406 of the Internal Revenue Code and is applied against the amount of income that is distributed. Non-Resident Aliens Generally, a pre-death distribution from a contract to a non-resident alien is subject to federal income tax at a rate of 30% of the amount of income that is distributed.Nationwide is required to withhold this amount and send it to the Internal Revenue Service.Some distributions to non-resident aliens may be subject to a lower (or no) tax if a treaty applies.In order to obtain the benefits of such a treaty, the non-resident alien must: (1) provide Nationwide with a properly completed withholding certificate claiming the treaty benefit of a lower tax rate or exemption from tax; and (2) provide Nationwide with an individual taxpayer identification number. If the non-resident alien does not meet the above conditions, Nationwide will withhold 30% of income from the distribution. Another exemption from the 30% withholding is for the non-resident alien to provide Nationwide with sufficient evidence that: (1) the distribution is connected to the non-resident alien’s conduct of business in the United States; (2) the distribution isincludable in the non-resident alien’s gross income for United States federal income tax purposes: and (3) provide Nationwide with a properly completed withholding certificate claiming the exemption. Note that for the preceding exemption, the distributions would be subject to the same withholding rules that are applicable to payments to United States persons, including back-up withholding, which is currently at a rate of 28%, if a correct taxpayer identification number is not provided. Federal Estate, Gift and Generation Skipping Transfer Taxes The following transfers may be considered a gift for federal gift tax purposes: · a transfer of the contract from one contract owner to another; or · a distribution to someone other than a contract owner. Upon the contract owner’s death, the value of the contract may be subject to estate taxes, even if all or a portion of the value is also subject to federal income taxes. Section 2612 of the Internal Revenue Code may require Nationwide to determine whether a death benefit or other distribution is a "direct skip" and the amount of the resulting generation skipping transfer tax, if any.A direct skip is when property is transferred to, or a death benefit or other distribution is made to: a) an individual who is two or more generations younger than the contract owner; or b) certain trusts, as described in Section 2613 of the Internal Revenue Code (generally, trusts that have no beneficiaries who are not 2 or more generations younger than the contract owner). If the contract owner is not an individual, then for this purpose only, "contract owner" refers to any person: · who would be required to include the contract, death benefit, distribution, or other payment in his or her federal gross estate at his or her death; or · who is required to report the transfer of the contract, death benefit, distribution, or other payment for federal gift tax purposes. If a transfer is a direct skip, Nationwide will deduct the amount of the transfer tax from the death benefit, distribution or other payment, and remit it directly to the Internal Revenue Service. Charge for Tax Nationwide is not required to maintain a capital gain reserve liability on Non-Qualified Contracts.If tax laws change requiring a reserve, Nationwide may implement and adjust a tax charge. Diversification Internal Revenue Code Section 817(h) contains rules on diversification requirements for variable annuity contracts.A variable annuity contract that does not meet these diversification requirements will not be treated as an annuity, unless: · the failure to diversify was accidental; · the failure is corrected; and · a fine is paid to the Internal Revenue Service. 88 The amount of the fine will be the amount of tax that would have been paid by the contract owner if the income, for the period the contract was not diversified, had been received by the contract owner. If the violation is not corrected, the contract owner will be considered the owner of the underlying securities and will be taxed on the earnings of his or her contract.Nationwide believes that the investments underlying this contract meet these diversification requirements. Tax Changes The foregoing tax information is based on Nationwide’s understanding of federal tax laws.It is NOT intended as tax advice.All information is subject to change without notice.You should consult with your personal tax and/or financial adviser for more information. In 2001, the Economic Growth and Tax Relief Reconciliation Act (EGTRRA) was enacted.EGTRRA made numerous changes to the Internal Revenue Code, including the following: · generally lowering federal income tax rates; · increasing the amounts that may be contributed to various retirement plans, such as IRAs, Tax Sheltered Annuities and Qualified Plans; · increasing the portability of various retirement plans by permitting IRAs, Tax Sheltered Annuities, Qualified Plans and certain governmental 457 plans to "roll" money from one plan to another; · eliminating and/or reducing the highest federal estate tax rates; · increasing the estate tax credit; and · for persons dying after 2009, repealing the estate tax. In 2006, the Pension Protection Act of 2006 made permanent the EGTRRA provisions noted above that increase the amounts that may be contributed to various retirement plans and that increase the portability of various retirement plans. However,all of the other changes resulting from EGTRRA are scheduled to "sunset," or become ineffective, after December 31, 2010 unless they are extended by additional legislation.If changes resulting from EGTRRA are not extended, beginning January 1, 2011, the Internal Revenue Code will be restored to its pre-EGTRRA form. This creates uncertainty as to future tax requirements and implications.Please consult a qualified tax or financial adviser for further information relating to EGTRRA and other tax issues. Required Distributions Any distribution paid that is NOT due to payment of the death benefit may be subject to a CDSC. The Internal Revenue Code requires that certain distributions be made from the contracts issued in conjunction with this prospectus.Following is an overview of the required distribution rules applicable to each type of contract.Please consult a qualified tax or financial adviser for more specific required distribution information. Required Distributions – General Information In general, a beneficiary is an individual or other entity that the contract owner designates to receive death proceeds upon the contract owner’s death.The distribution rules in the Internal Revenue Code make a distinction between "beneficiary" and "designated beneficiary" when determining the life expectancy that may be used for payments that are made from IRAs, SEP IRAs, Simple IRAs, Roth IRAs and Tax Sheltered Annuities after the death of the annuitant, or that are made from Non-Qualified Contracts after the death of the contract owner.A designated beneficiary is a natural person who is designated by the contract owner as the beneficiary under the contract.Non-natural beneficiaries (e.g. charities or certain trusts) are not designated beneficiaries for the purpose of required distributions and the life expectancy of such a beneficiary is zero. Life expectancies and joint life expectancies will be determined in accordance with the relevant guidance provided by the Internal Revenue Service and the Treasury Department, including but not limited to Treasury Regulation 1.72-9 and Treasury Regulation 1.401(a)(9)-9. Required distributions paid upon the death of the contract owner are paid to the beneficiary or beneficiaries stipulated by the contract owner.How quickly the distributions must be made may be determined with respect to the life expectancies of the beneficiaries.For Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period are those in effect on the date of the contract owner’s death.For contracts other than Non-Qualified Contracts, the beneficiaries used in the determination of the distribution period do not have to be determined until September 30 of the year following the contract owner’s death.If there is more than one beneficiary, the life expectancy of the beneficiary with the shortest life expectancy is used to determine the distribution period.Any beneficiary that is not a designated beneficiary has a life expectancy of zero. Required Distributions for Non-Qualified Contracts Internal Revenue Code Section 72(s) requires Nationwide to make certain distributions when a contract owner dies.The following distributions will be made in accordance with the following requirements: (1) If any contract owner dies on or after the annuitization date and before the entire interest in the contract has been distributed, then the remaining interest must be distributed at least as rapidly as the distribution method in effect on the contract owner's death. (2) If any contract owner dies before the annuitization date, then the entire interest in the contract (consisting of either the death benefit or the contract value reduced by charges set forth elsewhere in the contract) will be distributed within 5 years of the contract owner’s death, provided however: 89 (a) any interest payable to or for the benefit of a designated beneficiary may be distributed over the life of the designated beneficiary or over a period not longer than the life expectancy of the designated beneficiary.Payments must begin within one year of the contract owner's death unless otherwise permitted by federal income tax regulations; and (b) if the designated beneficiary is the surviving spouse of the deceased contract owner, the spouse can choose to become the contract owner instead of receiving a death benefit.Any distributions required under these distribution rules will be made upon that spouse’s death. In the event that the contract owner is not a natural person (e.g., a trust or corporation), for purposes of these distribution provisions: (a) the death of the annuitant will be treated as the death of a contract owner; (b) any change of annuitant will be treated as the death of a contract owner; and (c) in either case, the appropriate distribution will be made upon the death or change, as the case may be. These distribution provisions do not apply to any contract exempt from Section 72(s) of the Internal Revenue Code by reason of Section 72(s)(5) or any other law or rule. Required Distributions for Tax Sheltered Annuities, IRAs, SEP IRAs, Simple IRAs and Roth IRAs Distributions from a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must begin no later than April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.Distributions may be paid in a lump sum or in substantially equal payments over: (a) the life of the contract owner or the joint lives of the contract owner and the contract owner’s designated beneficiary; or (b) a period not longer than the period determined under the table in Treasury Regulation 1.401(a)(9)-9, which is the deemed joint life expectancy of the contract owner and a person 10 years younger than the contract owner.If the designated beneficiary is the spouse of the contract owner, the period may not exceed the longer of the period determined under such table or the joint life expectancy of the contract owner and the contract owner’s spouse, determined in accordance with Treasury Regulation 1.72-9, or such additional guidance as may be provided pursuant to Treasury Regulation 1.401(a)(9)-9. For Tax Sheltered Annuities, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another Tax Sheltered Annuity of the contract owner. For IRAs, SEP IRAs and Simple IRAs, required distributions do not have to be withdrawn from this contract if they are being withdrawn from another IRA, SEP IRA or Simple IRA of the contract owner. If the contract owner’s entire interest in a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA will be distributed in equal or substantially equal payments over a period described in (a) or (b) above, the payments must begin on or before the required beginning date.The required beginning date is April 1 of the calendar year following the calendar year in which the contract owner reaches age 70½.The rules for Roth IRAs do not require distributions to begin during the contract owner’s lifetime, therefore, the required beginning date is not applicable to Roth IRAs. Due to recent changes in Treasury Regulations, the amount used to compute the minimum distribution requirement may exceed the contract value. If the contract owner dies before the required beginning date (in the case of a Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA) or before the entire contract value is distributed (in the case of Roth IRAs), any remaining interest in the contract must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the entire balance of the contract must be distributed by December 31 of the fifth year following the contract owner’s death. If the contract owner dies on or after the required beginning date, the interest in the Tax Sheltered Annuity, IRA, SEP IRA or Simple IRA must be distributed over a period not exceeding the applicable distribution period, which is determined as follows: (a) if the designated beneficiary is the contract owner’s spouse, the applicable distribution period is the surviving spouse’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar year after the calendar year of the contract owner’s death.For calendar years after the death of the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by one for each year thereafter; or (b)spouse’s remaining life expectancy using the spouse’s age in the calendar year of the spouse’s death, reduced by one for each calendar year 90 that elapsed since the calendar year immediately following the calendar year of the spouse’s death; (b) if the designated beneficiary is not the contract owner’s surviving spouse, the applicable distribution period is the greater of (a) the contract owner’s remaining life expectancy; or using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by one for each year thereafter (b)designated beneficiary’s remaining life expectancy using the designated beneficiary’s birthday in the calendar year immediately following the calendar year of the contract owner’s death, reduced by one for each calendar year that elapsed thereafter; and (c) if there is no designated beneficiary, the applicable distribution period is the contract owner’s remaining life expectancy using the contract owner’s birthday in the calendar year of the contract owner’s death, reduced by one for each year thereafter. If distribution requirements are not met, a penalty tax of 50% is levied on the difference between the amount that should have been distributed for that year and the amount that actually was distributed for that year. For IRAs, SEP IRAs and Simple IRAs, all or a portion of each distribution will be included in the recipient’s gross income and taxed at ordinary income tax rates.The portion of a distribution that is taxable is based on the ratio between the amount by which non-deductible purchase payments exceed prior non-taxable distributions and total account balances at the time of the distribution.The owner of an IRA, SEP IRA or Simple IRA must annually report the amount of non-deductible purchase payments, the amount of any distribution, the amount by which non-deductible purchase payments for all years exceed non taxable distributions for all years, and the total balance of all IRAs, SEP IRAs or Simple IRAs. Distributions from Roth IRAs may be either taxable or nontaxable, depending upon whether they are "qualified distributions" or "non-qualified distributions." As noted above, if you purchase the GMWB, additional distributions may be required to satisfy the minimum distribution requirements. Please consult your tax advisor. 91
